t c no united_states tax_court estate of wayne c bongard deceased james a bernards personal representative petitioner v commissioner of internal revenue respondent docket no filed date in d incorporated empak inc in d established an irrevocable stock accumulation_trust isa trust and funded it with some of his empak stock in the mid-1990s it was determined by empak’s board_of directors and advisers that pooling all of d’s family’s empak stock in a holding_company wcb holdings llc wcb holdings would better position empak for a corporate liquidity event which was necessary to raise capital and remain competitive on date d and isa trust capitalized wcb holdings by transferring to wcb holdings their respective shares of empak stock and in exchange received wcb holdings class a and class b membership units each class of membership units was further divided into governance and financial units the class a governance units being the only units with voting rights on date d and isa trust formed the bongard family limited_partnership bflp to capitalize bflp d transferred all of his wcb holdings class b membership units to bflp in exchange for a 99-percent limited_partnership_interest and isa trust transferred a portion of its wcb holdings class b membership units to bflp in exchange for a 1-percent general_partnership interest on date d made a gift of a 72-percent partnership_interest to his wife d made no other gifts of his bflp interest before his death on date the irs issued a notice_of_deficiency to the estate on date which among other things returned to decedent’s gross_estate under sec_2035 and sec_2036 and b i r c all of the empak shares decedent had transferred to wcb holdings the estate argues that sec_2036 i r c is not applicable to either d’s transfer of empak shares to wcb holdings or d’s transfer of his wcb holdings class b membership units to bflp because each transfer was a bona_fide sale for adequate_and_full_consideration the estate argues in the alternative that even if the bona_fide sale exception was not satisfied by each transfer d did not retain a sec_2036 or i r c interest in the property he transferred in either transaction held d’s transfer of his empak stock to wcb holdings satisfied the bona_fide sale exception because d possessed a legitimate and significant nontax reason for the transfer held further d’s transfer of wcb holdings class b membership units to bflp did not satisfy the bona_fide sale exception held further an implied agreement existed whereby d retained a sec_2036 i r c interest in the wcb holdings class b membership units he transferred to bflp held further wcb holdings class b membership units allocable to the 72-percent partnership_interest in bflp d gave to his wife are included in d’s gross_estate under sec_2035 i r c john w porter and stephanie loomis-price for petitioner lillian d brigman and r scott shieldes for respondent goeke judge respondent determined a dollar_figure federal estate_tax deficiency against the estate of wayne c bongard the estate after concessions and stipulations two issues remain for decision first whether the shares of empak inc empak decedent transferred to wcb holdings llc wcb holdings are included in his gross_estate pursuant to sec_2035 a and a and b and second whether the wcb holdings membership units decedent transferred to the bongard family limited_partnership bflp are included in his gross_estate under sec_2035 and sec_2036 the resolution of these issues depends on the applicability of sec_2036 to decedent’s respective transfers of empak stock to wcb holdings and of wcb holdings membership units to bflp findings_of_fact many of the facts have been stipulated the stipulation of facts stipulation of settled issues and attached exhibits are incorporated herein by this reference decedent resided in minnesota on date the date of his death on date the first judicial district_court probate_court division carver county minnesota appointed james a bernards mr bernards personal 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure dollar amounts are generally rounded to the nearest dollar representative of decedent’s estate at the time the petition was filed mr bernards resided in minnesota on date respondent issued a notice_of_deficiency to the estate with respect to its timely filed form_706 united_states estate and generation-skipping_transfer_tax return i general background and time line decedent was a skilled and experienced businessman in decedent was a founding employee of fluoroware inc fluoroware a minnesota corporation that produced packaging materials for the semiconductor data storage and microelectronic industries in decedent left fluoroware to start his own corporation empak on date decedent married cynthia bongard decedent entered into this marriage with four children from a prior marriage beth akerberg mark bongard rhonda notermann and lynn zupan cynthia bongard also entered the marriage with a child from a previous marriage terra saxe decedent and cynthia bongard never had any children together nor did decedent adopt terra saxe on date decedent formed the wayne c bongard irrevocable stock accumulation_trust isa trust for the benefit 2the parties stipulated that terra is the correct spelling but the wayne c bongard irrevocable stock accumulation_trust agreement spells her name tara of his children and terra saxe and funded it with shares of empak stock isa trust is described in further detail infra pp on date empak incorporated empak international inc empak international as a wholly owned subsidiary pursuant to a joint_venture agreement empak sold an interest in empak international to an unrelated foreign_corporation see infra p for greater details of this joint_venture between date and date isa trust made six distributions of shares of empak stock to specific beneficiaries after each distribution empak redeemed the shares from the distributee for cash see infra pp for specific details of these distributions redemptions on date wcb holdings llc wcb holdings was established but was not capitalized until date before wcb holdings was capitalized two significant events occurred first on date empak had a stock split of to significantly increasing the number of shares decedent and isa trust owned see infra pp and p for details regarding the stock split and its effect it on the empak shareholders second in date empak incorporated emplast inc emplast and capitalized it with some of empak’s noncore assets on date empak distributed its emplast shares to decedent in exchange for some of his empak shares which were canceled this transaction and its effects are discussed further infra pp and p on date decedent and isa trust transferred their respective shares of empak stock to wcb holdings in exchange for wcb holdings membership units which were divided into class a governance class a financial class b governance and class b financial units for a greater discussion of this transaction see infra pp on date decedent and isa trust created the bongard family limited_partnership bflp decedent transferred all of his wcb holdings class b membership units to bflp in exchange for a 99-percent limited_partnership_interest and isa trust transferred a portion of its wcb holdings class b membership units to bflp in exchange for a 1-percent general_partnership interest bflp is discussed in further detail infra pp on date empak international merged into empak which resulted in the foreign corporation’s receiving an ownership_interest in empak and the cancellation of empak’s shares in empak international facts regarding this transaction are set forth infra pp on date decedent transferred wcb holdings class a membership units to three trusts that he had previously established each of these trusts was established to benefit different members of his family see infra pp for further details regarding these trusts on date decedent gave cynthia bongard a 72-percent limited_partnership_interest in bflp that same day cynthia bongard and decedent entered into a postmarital agreement see infra pp for details of the postmarital agreement decedent died unexpectedly on date while on a business hunting trip in austria decedent wa sec_58 years of age and appeared to be in good health before his death ii decedent’s business interests a empak on date decedent founded empak as a minnesota corporation decedent was assisted by mr bernards who was one of fluoroware’s outside accounting consultants in incorporating empak empak is an acronym for electronic materials packaging empak engaged in the design development manufacture and marketing of plastic products used in the semiconductor and data storage industries some of empak’s and fluoroware’s businesses directly competed with each other decedent was empak’s sole shareholder upon incorporation empak had only one class of stock common voting_stock when decedent funded the isa trust with shares of empak stock in decedent’s ownership percentage decreased to percent decedent was also one of three directors on empak’s board_of directors in the mid-1980s decedent became the sole member of empak’s board_of directors and remained in that position until his death except for a 28-day period from date to date empak grew into a successful business through decedent’s leadership empak’s growth was attributable to selling a greater number and variety of products expanding its markets reinvesting its earnings and borrowing funds empak however never declared a dividend b empak marubeni corp and marubeni america corp joint_venture in the 1980s empak marubeni corp mc and marubeni america corp mac engaged in a joint_venture to produce plastic compact disk containers a k a jewel boxes mc was a japanese trading entity with over subsidiaries and was listed on numerous international stock exchanges mac was the u s sales and marketing subsidiary of mc basically mc financed and provided materials for the joint_venture and empak manufactured the jewel boxes c empak’s incorporation of empak international on date empak incorporated empak international inc a wholly owned minnesota subsidiary organized to distribute sell and manufacture a proprietary line of computer disk and semiconductor packaging products outside the united_states and canada the formation of empak international was a function of the joint_venture agreement between empak and mc pursuant to empak international’s shareholder agreement empak sold percent of empak international’s common_stock to mc for dollar_figure but remained the majority shareholder with a percent interest during and mark bongard was employed by empak international as vice president of sales and marketing d planning for corporate liquidity at a meeting in decedent robert boyle mr boyle mr bernards and chuck eitel mr eitel then president of empak discussed various business plans for empak to remain competitive in the market mr boyle began representing decedent’s various business interests while he was an attorney at larkin hoffman daly lindgren ltd larkin hoffman mr boyle left larkin hoffman in but continued his professional relationship with decedent as part of these discussions mr boyle envisioned the necessary steps to position empak for a corporate liquidity event which the discussants agreed would provide empak with the necessary capital to remain competitive a corporate liquidity event included either a public or private offering of empak stock mr boyle handwrote notes during this meeting these contemporaneous handwritten notes indicate that a single holding_company to hold all the empak stock owned by the bongard family was going to be established as part of this business plan as explained hereinafter the formation of bflp was part of decedent’s estate plan and not contemplated as a necessary step in positioning empak for a corporate liquidity event on date mr boyle provided decedent with a letter memorializing the steps associated with obtaining corporate liquidity many of these integrated steps were completed before decedent’s death empak’s incorporation and spinoff3 of emplast on date empak incorporated a wholly owned subsidiary emplast emplast was incorporated and capitalized with noncore assets of empak to streamline empak in preparation for a corporate liquidity event the noncore assets consisted of assets outside of empak’s semiconductor business the net_book_value of these assets was dollar_figure which represented percent of empak’s net_book_value mark bongard was appointed the chief_executive_officer of emplast and remained in that position until decedent’s death empak had a stock split on date which was approved by a vote of the outstanding empak stockholders empak shareholders received shares for each empak share held which increased decedent’s number of shares to big_number the stock split also increased isa trust’s number of shares see infra p 3the parties’ stipulation terms this transaction as a spinoff however it appears that the distribution was a splitoff the day following empak’s stock split decedent in his capacity as empak’s sole member on its board_of directors adopted a resolution authorizing grants of incentive stock_options and nonqualified_stock_options it does not appear that any of these stock_options were exercised before decedent’s death on date empak distributed the stock of emplast to decedent in exchange for receiving percent ownership of emplast big_number of decedent’s shares in empak were canceled this decreased decedent’s ownership_interest in empak to big_number shares or dollar_figure percent because some of decedent’s shares were canceled and isa trust did not participate in the distribution isa trust’s ownership percentage in empak increased to dollar_figure percent isa trust’s percentage holding of empak had decreased after due to the redemptions of some of the empak stocks held by the trust wcb holdings in view of market conditions in mr boyle determined that investors would be more likely to invest in empak if the bongard family members’ ownership interests were placed in a holding_company as of date decedent and isa trust held all of the empak stock decedent had established the isa trust on date with the assistance of john fullmer mr fullmer and mr boyle when isa trust was established messrs fullmer and boyle were both attorneys with larkin hoffman but in only mr fullmer was with larkin hoffman in mr boyle who continued to represent decedent’s business interests after leaving larkin hoffman informed mr fullmer decedent’s estate_planning attorney that decedent’s empak stock was going to be transferred to a holding_company as part of the overall plan to achieve corporate liquidity on date mr boyle on behalf of decedent organized wcb holdings as a minnesota limited_liability_company wcb holdings its articles of organization articles as amended authorized the issuance of class a governance class a financial class b governance and class b financial units the class a governance units were the sole membership units with voting rights except as provided under state law on date decedent contributed his big_number shares of empak stock to wcb holdings decedent received in exchange big_number class a governance big_number class a financial big_number class b governance and big_number class b financial membership units in wcb holdings this gave decedent an percent ownership_interest in each subclass of wcb holdings membership units isa trust also contributed its big_number shares of empak stock to wcb holdings and received big_number class a 4minn stat ann sec 322b in effect in generally provided voting rights for any class of membership units whether or not the articles of organization provided such units voting rights only if the rights or interests attached to that class could be affected by a proposed change governance big_number class a financial big_number class b governance and big_number class b financial units this gave isa trust a 61-percent ownership_interest in each subclass of wcb holdings membership units decedent and isa trust received wcb holdings class a governance class a financial class b governance and class b financial membership units in proportion to the number of empak shares each contributed on date mark bongard was elected chief manager secretary and treasurer of wcb holdings according to the member control agreement the chief manager is the person duly elected or appointed pursuant to the terms of this agreement to manage the business of the company some of the chief manager’s duties include general management presiding at meetings overseeing that orders and resolutions are carried out maintaining records and certifying proceedings and signing and delivering wcb holdings documents limitations were placed on the chief manager’s powers for instance the member control agreement provided that the chief manager was not granted sole decisionmaking authority over the 5it appears the number of class a governance units and class a financial units issued to each member was determined by multiplying the number of empak shares the respective shareholder contributed by percent rounded to the nearest share the number of class b governance units and class b financial units issued to each member was then calculated by decreasing the number of empak shares contributed by percent of the number of empak shares contributed rounded to the nearest share allocation of distributions if a distribution were authorized it would be allocated according to the number of class a financial and class b financial units owned the chief manager was also charged with the decisionmaking for accounting matters except if the members representing a majority of class a governance units disagreed the members by a majority vote of the class a governance units could take any_action the chief manager himself could take and could remove the chief manager lastly the chief manager needed the approval of the members representing the majority of the class a governance units before he could issue additional membership units lend borrow or commit wcb holdings’s funds in excess of dollar_figure authorize capital expenditures in excess of dollar_figure sell any of wcb holdings’s assets including its empak stock worth over dollar_figure in any 12-month_period or vote any securities including its empak stock owned by wcb holdings on date days after wcb holdings was capitalized a vote was held to increase the number of empak directors to two the wcb holdings chief manager did not vote on this change even though wcb holdings was the sole shareholder of empak stock rather decedent and mr boyle as trustees for the isa trust voted for this change empak international’s merger into empak on date empak international merged into empak as part of the merger mc’s stock in empak international was canceled and mc received among other things big_number shares of empak common_stock and an option to purchase big_number additional shares of empak common_stock empak’s stock in empak international was canceled pursuant to the merger empak assumed responsibility for the foreign distribution of empak products with the exception of japan empak appointed mac as the exclusive exporter of empak products to japan and mc as the exclusive distributor of empak products in japan empak’s ownership was altered as a result of the merger of empak international into empak as follows empak shareholder wcb holdings mc mac total number of shares big_number big_number big_number big_number percentage of total e consolidation of empak and fluoroware in the summer of empak and fluoroware began consolidation discussions decedent engaged in the discussions in his capacity as chairman of the board and chief_executive_officer of empak before date decedent had sketched out potential organizational structures in the event the corporations consolidated but empak and fluoroware did not agree to specific details regarding the consolidation before decedent’s death following decedent’s unexpected death on date consolidation discussions were renewed on date mr bernards who assisted in representing empak in the discussions recommended the approval of a consolidation between empak and fluoroware on date empak and fluoroware signed a letter of intent to consummate the general terms of the consolidation between april and mr boyle as corporate secretary of empak prepared and filed federal trade commission ftc form_4 a k a hart-scott-rodino filing with the ftc indicating the parties’ intended consolidation mark bongard as chief manager of wcb holdings gave notice of a special meeting to its members to consider the proposed consolidation which was approved by the members on date empak and fluoroware entered into a consolidation agreement which provided for the formation of a new corporation entegris inc entegris pursuant to the new consolidation agreement empak shareholders received big_number entegris shares which represented a 40-percent ownership_interest on date entegris filed a registration_statement with the securities_and_exchange_commission in anticipation of its initial_public_offering ipo on date entegris had a 2-for-1 stock split resulting in wcb holdings’s owning big_number shares of entegris stock also on date entegris completed its ipo wcb holdings sold big_number shares of entegris as part of the entegris ipo iii decedent’s estate_planning decedent sought counsel considered advice and worked on his estate_planning from at least in decedent did not want either his children or cynthia bongard to directly own empak stock decedent engaged larkin hoffman for estate and business planning purposes a isa trust on date decedent established isa trust with the assistance of larkin hoffman isa trust was initially funded by decedent’s transfer of big_number of empak’s big_number outstanding shares which represented a 15-percent ownership_interest in empak the beneficiaries of isa trust were decedent’s four children and terra saxe the initial trustees of isa trust were mr bernards and larry welter an employee of empak the trustees were granted the power to distribute the trust’s income or principal to any beneficiary acquiring a home or establishing and maintaining a trade_or_business on date mr 6it appears the empak shareholders received an additional big_number shares of entegris stock pursuant to the consolidation agreement on the first anniversary of the closing date date bernards resigned as trustee of isa trust leaving mr welter as sole trustee isa trust made six distributions between date and date each distribution was preceded by decedent’s requesting the trustee or trustees to consider making the distribution after each distribution an entry was made in empak’s stock register recording isa trust’s distribution of empak shares to a particular beneficiary empak and the named distributee would enter into a stock_redemption agreement at approximately the same time as the distribution the stock_redemption agreements provided for empak to redeem the distributed shares if the distributee was willing the first distribution occurred on date isa trust distributed shares of empak stock to mark bongard who then caused empak to redeem the shares on date for dollar_figure which he used to purchase a home the second distribution of shares of empak stock occurred on date beth akerberg was the recipient of this distribution which was shortly followed by a redemption of the shares by empak in exchange for a 90-day note on date isa trust distributed shares of empak stock to lynn zupan on the same day empak redeemed the shares from lynn zupan empak paid a portion of the redemption proceeds directly to a third party who had performed home improvement work on lynn zupan’s home the fourth fifth and sixth distributions all occurred on date mark bongard rhonda notermann and beth akerberg were the recipients of and shares of empak stock respectively all of which were apparently redeemed by empak following these six distributions isa trust held big_number shares of empak stock which represented a 45-percent ownership_interest on date mr welter appointed mark bongard and mr boyle as cotrustees of isa trust he then resigned as trustee mark bongard and mr boyle accepted their appointments on january and respectively mr boyle and mark bongard later reappointed mr bernards as an additional isa trust trustee on date when empak’s stock was split to on date isa trust’s number of empak shares increased to big_number when empak distributed to decedent its emplast stock on date isa trust continued to hold big_number shares of empak isa trust’s ownership percentage of empak was dollar_figure percent at that time b bongard family limited_partnership on date decedent signed a letter that was written by mr fullmer and addressed to decedent’s children the letter expressed some reasons for forming wcb holdings and bflp the letter explained that the entities provided among other things a method for giving assets to decedent’s family members without deterring them from working hard and becoming educated protection of his estate from frivolous lawsuits and creditors greater flexibility than trusts a means to limit expenses if any lawsuits should arise tutelage with respect to managing the family’s assets and tax benefits with respect to transfer_taxes on date decedent contributed all of his big_number wcb holdings class b governance and big_number wcb holdings class b financial units to bflp in exchange for a percent limited_partnership_interest in bflp isa trust contributed big_number wcb holdings class b governance and big_number wcb holdings class b financial units to bflp and received a 1-percent general_partnership interest in exchange mr boyle as trustee of isa trust decedent and mr fullmer as decedent’s estate_planning counsel negotiated the terms of the partnership and explained the partnership to mark bongard cotrustee of isa trust before the partnership_agreement was executed pursuant to the partnership_agreement either decedent as limited_partner or isa trust as general_partner could propose amendments to the partnership for a proposed amendment to be adopted both the general_partner isa trust and percent of the limited_partnership interests needed to vote in favor of the amendment bflp was validly created and existing under minnesota law until decedent’s death in the event bflp liquidated its assets were first to be allocated to satisfy its creditors other than the general_partner limited partners or assignees second to satisfy any liabilities owed to the interest holders and third to satisfy any liabilities owed to the general_partner any remaining assets were to be allocated among the general_partner limited partners or assignees in accordance with their respective capital accounts c additional trusts created by decedent on date decedent created the wayne c bongard children’s trust ch trust and appointed mark bongard and mr bernards as trustees decedent initially funded the ch trust on date with big_number class a governance and big_number class a financial units in wcb holdings on date decedent created the wayne c bongard grandchildren’s trust gc trust the trust agreement was drafted by mr fullmer decedent appointed del jensen and mr eitel both of whom were employed by empak as trustees decedent funded gc trust on date by transferring big_number class a governance and big_number class a financial units in wcb holdings decedent’s children and issue were the named beneficiaries of gc trust 7pursuant to the partnership_agreement an interest holder is a holder of an interest an interest is an ownership_interest in the partnership held by a limited_partner or an assignee on date decedent created the cynthia f bongard qualified_terminable_interest_property trust qtip_trust the qtip_trust agreement was drafted by mr fullmer gary bongard decedent’s brother and gary brown decedent’s friend were appointed trustees of this trust the named beneficiaries of qtip_trust were cynthia bongard decedent’s children and their issue on date qtip_trust was funded by decedent with big_number class a governance and big_number class a financial units in wcb holdings decedent formed the wayne c bongard revocable_trust revocable_trust on date decedent appointed himself trustee mr bernards successor trustee and mark bongard second successor trustee according to decedent’s last will and testament dated date all of his property was to go to the revocable_trust except his personal_property was to go to cynthia bongard decedent’s funding of gc trust ch trust and qtip_trust changed the ownership interests in wcb holdings so that they were held as follows wcb holdings member class a governance units percent class a financial units percent class b governance units percent class b financial units percent decedent big_number dollar_figure big_number dollar_figure isa trust big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure bflp ch trust big_number gc trust big_number big_number big_number big_number dollar_figure big_number dollar_figure qtip_trust big_number big_number total big_number big_number big_number big_number decedent reported the funding of ch trust gc trust and qtip_trust on a federal gift_tax_return for the values reported on the gift_tax_return were consistent with a valuation report prepared as of date before wcb holdings’s formation d decedent’s transfer of bflp interest to cynthia bongard on date decedent made a gift representing a 72-percent ownership_interest in bflp to cynthia bongard bflp’s ownership was then as follows bflp partner isa trust decedent cynthia partnership_interest type general_partner limited partner1 limited_partner decedent owned this interest until his death decedent did not report this gift on his gift_tax_return filed for taxable_year as the marital gift_tax_exclusion was applicable cynthia bongard and decedent entered into a postmarital agreement contemporaneously with the transfer this agreement was in full discharge settlement and satisfaction of all such rights and claims either spouse may have possessed against the other in the event of the termination of their marital relationship or after the death of the first of them to die e purpose and function of bflp from its inception until decedent’s death bflp did not perform any activities never acted to diversify its assets or make any distributions the wcb holdings membership units in bflp were nonvoting and decedent determined whether the empak shares held by wcb holdings would be redeemed wcb holdings did not redeem any of its class b membership units held by bflp before decedent’s death f isa trust distribution in early decedent suggested that isa trust make distributions to each of his children to see how maturely they would handle the funds a series of transactions occurred in which empak redeemed big_number of its outstanding shares from wcb holdings and wcb holdings then redeemed big_number of its class a and class b financial units from isa trust this redemption generated dollar_figure after covering tax_liabilities of all wcb holdings members wcb holdings and in turn isa trust distributed dollar_figure in four equal shares to decedent’s four children the ownership interests in wcb holdings were changed so that they were held as follows wcb holdings member class a governance units percentage class a financial units percentage class b governance units percentage class b financial units percentage decedent big_number big_number isa trust big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure bflp big_number dollar_figure big_number dollar_figure ch trust big_number big_number dollar_figure gc trust big_number big_number dollar_figure qtip_trust big_number big_number dollar_figure total big_number big_number big_number big_number iv the estate of wayne c bongard the estate filed a federal estate_tax_return on date for federal estate_tax purposes the estate elected the alternate_valuation_date of date on date the estate completed a form_706 united_states estate and generation-skipping_transfer_tax return which reported that the federal estate_tax owed was dollar_figure the estate attached schedule f other miscellaneous property not reportable under any other schedule to its form_706 schedule f showed the alternate values of decedent’s wcb holdings class a membership units and hi sec_91 28-percent limited_partnership_interest in bflp to be dollar_figure and dollar_figure respectively on date respondent issued to the estate a notice_of_deficiency that determined a federal estate_tax deficiency of dollar_figure in the notice_of_deficiency respondent adjusted the values attached by the estate to many assets in decedent’s gross_estate in addition respondent determined that the big_number shares of empak stock decedent transferred to wcb holdings were includable in decedent’s gross_estate because decedent had retained sec_2035 and sec_2036 and or b rights and interests in the transferred property on the estate_tax_return the estate reported values of the wcb holdings class a units and bflp interest held by decedent at his death totaling dollar_figure respondent in the notice_of_deficiency included in the gross_estate a value for decedent’s empak shares that had been transferred to wcb holdings totaling dollar_figure this resulted in an adjustment increasing the gross_estate by dollar_figure prior to trial respondent amended the answer to seek an increased deficiency based upon the parties’ agreement that the starting price of empak shares before any discounts was dollar_figure 8this adjustment would include in the gross_estate the value of the empak shares previously held by decedent and transferred to wcb holdings including the empak share value related to the wcb holdings class b membership units that were transferred to bflp using this value respondent’s counsel estimated the revised adjustment to decedent’s gross_estate could be as high as dollar_figure million opinion a federal estate_tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 the estate_tax is imposed on the value of the taxable_estate with specified adjustments made sec_2001 a decedent’s taxable_estate is determined by the value of the decedent’s gross_estate less enumerated deductions sec_2051 the value of a gross_estate includes all of a decedent’s property to the extent provided under sec_2033 through sec_2033 at issue here is whether certain property decedent transferred during his lifetime is included in his gross_estate under sec_2035 and sec_2036 and b i burden_of_proof the estate argues that under sec_7491 the burden_of_proof has shifted to respondent conversely respondent contends the burden has not shifted because the estate was not cooperative within the meaning of sec_7491 and because the estate failed to introduce credible_evidence necessary for the burden to shift it is unnecessary for us to address the parties’ disagreements and to determine whether the burden_of_proof has shifted because the outcome of this case is determined on the preponderance_of_the_evidence and is unaffected by sec_7491 see 394_f3d_1030 8th cir affg tcmemo_2003_212 estate of stone v commissioner tcmemo_2003_309 ii sec_2035 and sec_2036 the purpose of sec_2036 is to include in a deceased taxpayer’s gross_estate inter_vivos transfers that were testamentary in nature 395_us_316 sec_2036 a generally provides that if a decedent makes an inter_vivos transfer of property other than a bona_fide sale for adequate_and_full_consideration and retains certain enumerated rights or interests in the property which are sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom not relinquished until death the full value of the transferred property will be included in the decedent’s gross_estate sec_2036 is applicable when three conditions are met the decedent made an inter_vivos transfer of property the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration and the decedent retained an interest or right enumerated in sec_2036 or or b in the transferred property which he did not relinquish before his death additionally pursuant to sec_2035 a decedent’s gross_estate includes the value of any property in respect of which the decedent made a transfer or relinquished a power within years of his death if the value of such property would have been included in the decedent’s gross_estate under sec_2036 but for the decedent’s transfer of an interest in the property or the decedent’s relinquishment of a power with respect to the property this case focuses on each aspect of sec_2036 the estate argues that decedent’s transfer of empak stock to wcb holdings and decedent’s transfer of wcb holdings class b membership units to bflp did not constitute transfers sec_2036 instructs that the retention of the right to vote shares of a controlled_corporation that were transferred by a decedent is the retention of the enjoyment of the transferred property under sec_2036 satisfied the bona_fide sale exemption and did not include the retention of sec_2036 interests a transfer and sec_2036 the first question is whether decedent in fact made a lifetime_transfer see 383_us_627 stating the purpose behind the predecessor to sec_2036 was to tax all property that had been the subject of an incomplete inter_vivos transfer the term transfer as used in sec_2036 is broadly defined see 309_us_106 n 749_f2d_1216 6th cir affg 80_tc_1145 437_f2d_1148 4th cir stating that sec_2036 describes a broad scheme of inclusion in the gross_estate not limited by the form of the transaction but concerned with all inter_vivos transfers where outright disposition of the property is delayed until the transferor’s death the interpretation of the term transfer must reflect the purpose of sec_2036 which is to include in a decedent’s gross_estate all property he transferred but retained an interest therein during his lifetime see united_states v estate of grace supra pincite 762_f2d_1361 9th cir citing united_states v estate of grace supra pincite estate of shafer v commissioner supra citing 303_us_118 thus the caselaw does not support a narrow definition of the term transfer but instead indicates a sec_2036 analysis should begin by determining whether the decedent made an inter_vivos voluntary act of transferring property 87_tc_653 any such act including decedent’s transfer of his empak shares to wcb holdings and decedent’s transfer of his wcb holdings class b financial and class b governance units is included in a broad interpretation of the term transfer b the bona_fide sale exception as previously stated congress excepted from sec_2036 any transfer made in a bona_fide sale for an adequate_and_full_consideration the bona_fide sale exception respondent argues that decedent’s inter_vivos transfers to wcb holdings and bflp should not be allowed to deplete the gross_estate because sec_2035 and sec_2036 and b are applicable the estate urges us to respect the transfers arguing each satisfied the bona_fide sale exception this exception has frequently been the grist of judicial interpretation in estate of harrison v commissioner tcmemo_1987_8 we determined that a partnership_agreement was not a substitute for a testamentary_disposition since the decedent received adequate_consideration for his transfer to the partnership on date the decedent was in poor health and executed a power_of_attorney appointing his son as his attorney-in-fact on date the decedent’s son acting individually and under the power_of_attorney organized a family limited_partnership for purposes of consolidating and preserving the decedent’s assets some of the assets the decedent contributed included oil_and_gas assets which required active_management the decedent’ sec_77 percent limited_partnership_interest and 1-percent general_partnership interest were proportionate to the value of the property he transferred the decedent’s sons each received percent general_partnership interests the decedent died on date we held that the formation of the partnership was not a testamentary_disposition for two reasons significant to this discussion first the decedent received adequate_and_full_consideration for his transfer second because the estate was able to show that the partnership was created for the business_purpose of providing the necessary and proper management of the decedent’s properties in estate of harper v commissioner tcmemo_2002_121 the court held the bona_fide sale exception was not satisfied on date the decedent created a revocable_trust the trust instrument named the decedent the initial trustee the decedent formed a limited_partnership in which his two children received a combined 1-percent general_partnership interest and the trust received a 99-percent limited_partnership_interest the decedent never consulted with his children regarding how the partnership was going to be operated or structured as part of the analysis the court stated that the applicability of the bona_fide sale exception depends on two requirements a bona_fide sale meaning an arm’s-length transaction and adequate_and_full_consideration the alleged nontax purpose for creating the partnership was to manage and invest the assets contributed however the facts revealed that no new investment strategies were employed by the partnership nor did any of the assets constitute working assets as in estate of harrison v commissioner supra moreover the estate failed to identify the property if any the decedent’s children transferred to him or the partnership in exchange for their partnership interests see 114_tc_144 holding that there was no adequate_and_full_consideration where among other things the decedent’s children transferred nothing to him or the partnership a circuitous recycling of value occurred because the pooled assets were significantly composed of the same property contributed by the trust to the partnership in estate of thompson v commissioner tcmemo_2002_246 affd 382_f3d_367 3d cir we again held the bona_fide sale exception was not applicable on date the decedent established a revocable_trust the trust agreement was amended and the trust was funded with securities and cash on date the decedent received income from the securities held in the trust in early the decedent’s children and the decedent met with a financial adviser and an attorney who described for the decedent an estate plan that used family limited_partnerships the decedent agreed to form two limited_partnerships to benefit his two children two new corporations were incorporated each serving as general_partner to one of the partnerships the decedent received shares of stock that represented a 49-percent ownership_interest in each newly formed corporation before forming the partnerships and corporations the decedent and his two children agreed that he would be taken care of financially additionally they wanted decedent to have access to money in each partnership in order to continue making gifts to his family with respect to the adequate_and_full_consideration prong the substance of the transaction revealed that there was not a true pooling of assets the income from some of the properties each partner contributed was allocated to that partner the partnerships also failed to change the investment strategy of their principal assets--the stocks and bonds contributed by the decedent the lack of nontax business reasons for the transfer further supported the conclusion that the decedent did not receive adequate_and_full_consideration within the meaning of sec_2036 finally the court determined that the partnership was conducted in a testamentary manner rather than in a businesslike manner because the decedent’s money was used to finance the needs of individual family members including himself on these findings we held that the bona_fide sale exception was not applicable in estate of strangi v commissioner tcmemo_2003_145 the decedent executed a power_of_attorney in that named his son-in-law mr gulig his attorney-in-fact in the decedent’s health began to deteriorate and mr gulig took over the decedent’s personal affairs on date mr gulig as the decedent’s attorney-in-fact independently created the strangi family limited_partnership sflp and stranco inc stranco the corporate general_partner of sflp mr gulig singlehandedly determined how the sflp would be structured and operated mr gulig assigned percent of the decedent’s wealth to the sflp in exchange for a 99-percent limited_partnership_interest the assets contributed by the decedent included among other things his personal_residence securities and insurance policies the decedent and mrs gulig the decedent’s daughter and mr gulig’s wife purchased stranco shares for cash the decedent purchased a 47-percent interest in stranco stranco contributed the cash to sflp for a 1-percent general_partnership interest the stranco shareholders acting in concert delegated its managing powers to mr gulig the decedent died on date we determined that the formation of the sflp was not an arm’s-length transaction because mr gulig as the decedent’s attorney-in-fact established and operated sflp without any meaningful negotiations essentially standing on both sides of the transaction moreover the court determined that mr gulig recycled the value of the decedent’s assets through the partnership or corporate solution since the decedent contributed more than percent of the total combined property in sflp and stranco and received an interest with a value derived almost exclusively from the assets he contributed rather than from a true pooling of assets none of the contributed assets were found to be of the sort qualifying as a functioning business_enterprise as discussed in estate of harrison v commissioner tcmemo_1987_8 accordingly in strangi we held that the bona_fide sale exception was not satisfied shortly thereafter the court in estate of stone v commissioner tcmemo_2003_309 held that the bona_fide sale exception in sec_2036 was satisfied in estate of stone the decedent spouses the stones had operated a successful closely_held_business for a number of years and created five family limited_partnerships we rejected the commissioner’s argument that the formation of each of the family limited_partnerships was not motivated primarily by legitimate business concerns a reason for employing the limited_partnership concept was to resolve the stones’ children’s concerns there were significant intrafamily disputes with regard to the stones’ assets which led to litigation the court found that the future management of the stones’ assets by the children qualified as a legitimate business concern since they were going to succeed their parents in operating the business the children actively managed the assets that were contributed to the partnership in which they had their respective interests these facts supported a finding that each partnership had economic_substance and was not merely a circuitous recycling of value additionally the stones were both in good health for most of the time the negotiations concerning the formation of the partnerships were taking place and they retained sufficient assets outside of the partnerships to meet their personal needs we also concluded that the terms of the transactions reflected arm’s-length dealing the stones determined which assets would be contributed to the partnerships and mr stone’s attorney drafted the partnership agreements but the children each had counsel representing their individual interests the adequate_and_full_consideration prong was also deemed satisfied all partners in each partnership received interests proportionate to the fair_market_value of the assets they each transferred and partnership legal formalities were respected we rejected the commissioner’s argument that valuation discounts attached to the partnership_interest the decedent received precluded the adequate_and_full_consideration prong from being satisfied we reasoned that the commissioner’s argument effectively read out of sec_2036 the exception that congress expressly prescribed when it enacted that statute we found that the partnerships had economic_substance as a joint_venture for profit in which there was a genuine pooling of property and services this court had another opportunity to consider the application of sec_2036 and the bona_fide sale exception in estate of hillgren v commissioner tcmemo_2004_46 the decedent’s estate argued that the creation of the limited_partnership was motivated by a business_purpose and premarital protection of the decedent’s assets the court rejected the estate’s contention that the partnership served as a means of premarital asset protection on that point the court determined that because title to the properties remained in the decedent’s name until after her death and she was financially dependent on the distributions from the partnership the transaction was not a bona_fide sale but rather was a paper transaction the estate was unable to establish a credible nontax reason for engaging in the transaction nor was it able to explain how the decedent’s relationship to the properties allegedly transferred to the partnership was altered in the context of family limited_partnerships the bona_fide sale for adequate_and_full_consideration exception is met where the record establishes the existence of a legitimate and significant nontax reason for creating the family limited_partnership and the transferors received partnership interests proportionate to the value of the property transferred see eg estate of stone v commissioner supra estate of harrison v commissioner supra the objective evidence must indicate that the nontax reason was a significant factor that motivated the partnership’s creation see estate of harper v commissioner tcmemo_2002_121 estate of harrison v commissioner supra a significant purpose must be an actual motivation not a theoretical justification by contrast the bona_fide sale exception is not applicable where the facts fail to establish that the transaction was motivated by a legitimate and significant nontax purpose see estate of hillgren v commissioner supra estate of thompson v commissioner supra estate of harper v commissioner supra see also 114_tc_144 a list of factors that support such a finding includes the taxpayer standing on both sides of the transaction estate of hillgren v commissioner supra the taxpayer’s financial dependence on distributions from the partnership estate of thompson v commissioner supra estate of harper v commissioner supra the partners’ commingling of partnership funds with their own estate of harper v commissioner supra and the taxpayer’s actual failure to transfer the property to the partnership estate of hillgren v commissioner supra the court_of_appeals for the fifth circuit recently decided a case in this area 371_f3d_257 5th cir in kimbell the decedent transferred assets including dollar_figure million in cash an active oil_and_gas business and royalties to a_trust the trust contributed the property to a family limited_partnership and received a 99-percent pro_rata partnership_interest in return the other partner was a limited_liability_company the llc owned by the decedent her son and his wife the llc contributed dollar_figure in exchange for a percent general_partnership interest the oil_and_gas working assets constituted percent of the partnership’s assets the decedent retained over dollar_figure in assets for her personal expenses the court separated the bona_fide sale exception into two prongs whether the transaction qualifies as a bona_fide sale and whether the decedent received adequate_and_full_consideration the court first examined the adequate_and_full_consideration language and set forth an objective inquiry id pincite the court stated that the proper question in examining the adequate_and_full_consideration prong was whether the sale depleted the gross_estate id citing 116_f3d_749 5th cir see 60_tc_211 the court_of_appeals disagreed with the district court’s determination that a sale between members of the same family cannot be a bona_fide one kimbell v united_states supra pincite a transaction between family members is however subjected to heightened scrutiny to ensure that it is not a sham or disguised gift applying its test to the facts the court_of_appeals held in kimbell that the pro_rata partnership_interest the decedent received was adequate_and_full_consideration the court also found that the decedent’s transfer met the bona_fide sale exception because the partnership was in actual possession of the assets transferred partnership formalities were satisfied she retained sufficient assets outside of the partnership to meet her personal needs some of the assets contributed were active business_assets and she had nontax business reasons for creating the partnership id the nontax business reasons included among others the protection of the taxpayer from personal liability with regard to the oil_and_gas_properties contributed the pooling of all of the decedent’s assets to provide greater financial growth than splitting the assets up and the establishment of a centralized_management structure additionally the court rejected the commissioner’s argument that the llc’s interest was de_minimis since it found no principle in partnership law that required partners to own a minimum percentage interest in the partnership for the entity to be legitimate id pincite recently the court_of_appeals for the third circuit affirmed estate of thompson v commissioner supra in 382_f3d_367 3d cir focusing on the adequate_and_full_consideration language the court stated an inter_vivos transfer in exchange for assets of a lesser value should trigger heightened scrutiny into the substance of the transaction id pincite the third circuit found that neither partnership engaged in transactions rising to the level of legitimate business operations that provided the decedent with a substantive nontax benefit id pincite this determination was supported by the partnerships’ allocating income produced by certain assets to the contributing_partner and the testamentary nature of one of the partnership’s lending practices even though the estate presented evidence that one of the partnerships engaged in a real_estate investment the testamentary nature of the transfer and the subsequent operation of the partnership outweighed any legitimizing effect of that investment in addition the court_of_appeals found that the decedent contributed marketable_securities to the partnerships but the partnerships failed to sell or diversify them other than favorable estate_tax treatment resulting from this change in form the court was unable to identify a legitimate and significant nontax reason for the transfer see id pincite the court therefore held that there was no adequate_consideration within the meaning of sec_2036 the court_of_appeals also concluded that the decedent’s transfers to the family limited_partnerships did not constitute bona_fide sales within the meaning of sec_2036 the third circuit noted that it is important to scrutinize the substance of an intrafamily transaction because ‘the family relationship often makes it possible for one to shift tax incidence by surface changes of ownership without disturbing in the least his dominion and control_over the subject of the gift or the purposes for which the income from the property is used ’ id pincite quoting 337_us_733 c decedent’s transfer of empak stock to wcb holdings respondent contends that decedent’s transfer of empak stock to wcb holdings was not a bona_fide sale for adequate_and_full_consideration in money or money’s worth the estate’s position is that decedent’s transfer of empak stock to wcb holdings was a bona_fide sale for adequate_and_full_consideration as stated above a finding to that effect would preclude the application of sec_2036 thus the empak stock decedent transferred to wcb holdings would not be included his gross_estate under sec_2036 moreover if sec_2036 does not apply to decedent’s transfer sec_2035 cannot apply to the gifts he made of wcb holdings class a governance units to ch trust gc trust and qtip_trust essentially the question is whether decedent’s gross_estate includes via the application of sec_2036 the empak stock decedent transferred to wcb holdings in order to answer this question we must separate the true nontax reasons for the entity’s formation from those that merely clothe transfer_tax savings motives legitimate nontax purposes are often inextricably interwoven with testamentary objectives see eg bommer revocable_trust v commissioner tcmemo_1997_380 in decedent while in good health met with his advisers messrs boyle bernards and eitel to discuss how empak could remain successful and competitive these discussions determined that empak needed to develop additional means for acquiring capital to remain successful and competitive mr bernards testified that for empak to grow additional capital other than through bank debt and through reinvesting its earnings was needed it was believed that positioning empak for either a public or private offering a corporate liquidity event would accomplish this goal decedent and his advisers discussed how to facilitate a corporate liquidity event for empak mr boyle drafted a memo and a checklist detailing the specific steps of the plan to position empak for a corporate liquidity event many of the steps in the checklist were completed first empak formed emplast and empak distributed its stock to decedent second incentive stock_options were established third decedent and isa trust transferred their stock in empak to wcb holdings and in exchange each received interests in wcb holdings proportionate to the number of empak shares they had contributed fourth empak international merged into empak decedent was in good health until his sudden death in never was his health a reason to accelerate the completion of these steps the positioning and structuring of empak to facilitate a corporate liquidity event was also beneficial for decedent and isa trust isa trust held a single asset empak stock the value of the shares held by both decedent and isa trust was maximized by positioning empak to attract potential investors moreover the potential market for the empak shares was increased these facts together support that positioning empak for a corporate liquidity event was a legitimate and significant nontax reason that motivated the empak shareholders to create wcb holdings bona_fide sale respondent argues that the creation of wcb holdings did not occur as the result of an arm’s-length transaction and consequently was not a bona_fide sale in estate of harper v commissioner tcmemo_2002_121 relying partially on 17_tc_495 we determined that the bona_fide sale exception in sec_2036 is applicable only where there was an arm’s-length transaction respondent appears to assert that an arm’s-length transaction cannot occur between related parties an arm’s- length transaction has been defined as a transaction between two unrelated and unaffiliated parties or alternatively a transaction between two parties however closely related they may be conducted as if the parties were strangers so that no conflict of interest arises black’s law dictionary 8th ed a previous edition of black’s law dictionary stated that an arm’s-length transaction was the standard for testing whether the resulting terms and conditions of a transaction were the same as if unrelated parties had engaged in the same transaction see black’s law dictionary 5th ed stating that in testing whether dollar_figure is an ‘arm’s length’ price for the sale of property it must be ascertained for how much the corporation could have sold the property to a disinterested third party in a bargained transaction see also 42_bta_1181 stating the test to determine whether a transaction is a bona_fide transaction for federal_income_tax purposes is described by the term ‘arm’s length’ or in other words was the transaction carried out in the way that the ordinary parties to a business transaction would deal with each other the bona_fide sale exception has not been limited to transactions involving unrelated parties as respondent’s argument implies see estate of stone v commissioner tcmemo_2003_309 it is axiomatic that intrafamily transactions are subjected to a higher level of scrutiny but this heightened scrutiny is not tantamount to an absolute bar in that connection we have already concluded that decedent and isa trust had mutual legitimate and significant nontax reasons for forming wcb holdings in addition both decedent and isa trust received interests in wcb holdings proportionate to the number of shares transferred we believe that had this transaction occurred between two unrelated parties the majority interest holder in empak would have received similar powers to those the decedent received via wcb holdings’s member control agreement an important purpose for creating wcb holdings was to position empak for a corporate liquidity event and the record does not contain any credible_evidence that unrelated parties would not have agreed to the same terms and conditions given these facts we cannot hold that the terms of the transaction differed from those of two unrelated parties negotiating at arm’s length respondent’s final argument is that the formation of wcb holdings was not a bona_fide sale because there was not a true pooling of assets wcb holdings’s purpose was to pool the bongard family’s empak stock within a single entity which decedent and isa trust satisfied through their respective contributions wcb holdings’s creation was part of a much grander plan to attract potential investors or to stimulate a corporate liquidity event to facilitate empak’s growth moreover when wcb holdings was capitalized the members’ capital accounts were properly credited and maintained wcb holdings’s funds were not commingled with decedent’s and all distributions during decedent’s life were pro_rata the amalgamation of these facts evinces that this transaction resulted in a true pooling of assets full and adequate_consideration the factual circumstances of this case further establish that decedent and isa trust each received an interest in wcb holdings that represented adequate_and_full_consideration reducible to money value see estate of stone v commissioner tcmemo_2003_309 estate of higgins v commissioner tcmemo_1991_47 see also sec_20_2036-1 sec_20_2043-1 estate_tax regs decedent and isa trust received interests in wcb holdings proportionate to the number of empak shares each contributed although by itself this may not be sufficient evidence to meet the adequate_and_full_consideration requirement two additional facts do support such a finding we have determined that the respective assets contributed by the members were properly credited to the respective capital accounts of each contributing member and distributions from wcb holdings required a negative adjustment in the distributee member’s capital_account most importantly we have found the presence of a legitimate and significant nontax business reason for engaging in this transaction respondent nonetheless argues that decedent did not receive adequate_and_full_consideration since decedent contributed dollar_figure percent of empak’s outstanding_stock without receiving a control premium for his contribution decedent did not need to receive a control premium because he retained effective_control over empak after he contributed his empak stock to wcb holdings true decedent was not the chief manager of wcb holdings but the 31-percent interest in the class a governance units he received in the exchange provided him with the power to remove the wcb holdings chief manager and appoint himself as chief manager to take any_action the chief manager himself could take and to approve any significant action the chief manager could take including selling more than dollar_figure worth of any security in any 12-month_period and the voting of any security held by wcb holdings see also estate of thompson v commissioner f 3d pincite agreeing that the dissipated value resulting from a transfer to a closely held entity does not automatically constitute inadequate consideration for sec_2036 purposes but such dissipation triggers heightened scrutiny into the substance of the transaction and whether there was a true business_purpose conclusion we hold that decedent’s transfer of empak stock to wcb holdings satisfies the bona_fide sale exception of sec_2036 therefore we need not determine whether decedent retained a sec_2036 or b interest in the transferred property this holding further precludes the application of sec_2035 to decedent’s gifts of wcb holdings class a membership units to ch trust gc trust and qtip_trust as they were outright gifts not gifts of retained sec_2036 interests see 32_f3d_1222 8th cir revg tcmemo_1993_262 96_tc_675 estate of frank v commissioner tcmemo_1995_132 d bflp the estate argues that sec_2036 is not applicable to decedent’s transfer of wcb holdings class b membership units to bflp since that transfer was also a bona_fide sale for adequate_and_full_consideration the estate contends that the creation of bflp was motivated by nontax reasons the bflp agreement provides that bflp was established to acquire own and sell from time to time stocks including closely held stocks bonds options mutual funds and other_securities at trial mr fullmer testified that bflp was established to provide another layer of credit protection for decedent additionally the estate asserts that bflp facilitated decedent’s and cynthia bongard’s postmarital agreement messrs bernards and fullmer both also testified that bflp was established in part to make gifts on date decedent made a gift of a percent ownership_interest in bflp to cynthia bongard this gift was the sole transfer of a bflp partnership_interest by decedent during his life bflp also never diversified its assets during decedent’s life never had an investment plan and never functioned as a business_enterprise or otherwise engaged in any meaningful economic activity bona_fide sale exception in determining whether the bona_fide sale exception in sec_2036 applies to an intrafamily transaction the substance of the transaction is subject_to a higher level of scrutiny see estate of thompson v commissioner supra pincite both parties set forth facts supporting their respective positions regarding decedent’s transfer of wcb holdings class b membership units to bflp in support of its contention that decedent’s transfer to bflp satisfied the bona_fide sale exception the estate asserts that isa trust was adequately and independently represented in negotiating the terms of the bflp transaction mr boyle explained to mark bongard the other trustee of isa trust the terms and reasons for engaging in the partnership in addition after bflp was formed partnership formalities were complied with conversely respondent asserts that bflp was simply a paper transaction designed to facilitate the distribution of family wealth both before and after death while leaving decedent’s lifetime control of empak unimpaired in support of his position respondent asserts that decedent’s and isa trust’s contributions to bflp were not a true pooling of assets because decedent’s relationship to the contributed assets remained the same before and after the contribution following decedent’s contribution to bflp and until his death bflp never engaged in any investment transactions or decisions bflp had neither an investment plan nor a diversification strategy 11respondent has not challenged whether bflp is a partnership that should be recognized for tax purposes under sec_761 or sec_7701 so we do not reach that issue in this case estate_tax savings did play an important role in motivating the transfer to bflp the record does not support that the nontax reasons for bflp’s existence were significant motivating factors the formation of wcb holdings eliminated direct stock ownership in empak and allowed decedent to make gifts without diversifying the direct ownership of empak messrs fullmer and bernards testified that an impetus for forming bflp was to continue decedent’s gift giving decedent in fact made numerous gifts after the formation of bflp but not of his bflp interest all of the gifts decedent made were of wcb holdings class a membership units except for the 72-percent limited_partnership_interest he gave to cynthia bongard in at the time of bflp’s formation and at the time of his death any additional gifts decedent had contemplated were speculative and indefinite at best there was no immediate or definite plan for such gifts such intent is not sufficient to establish that the transfer of membership units to bflp was motivated by a significant nontax reason decedent and cynthia bongard entered into a postmarital agreement on date for a postmarital agreement to be valid under minnesota statutes section dollar_figure west supp in effect at the time the agreement was entered into each spouse needed to have titled in that spouse’s name property with a total net value exceeding dollar_figure attached to the postmarital agreement was cynthia bongard’s financial statement which included the value of her interest in bflp and qtip_trust qtip_trust was funded by decedent’s giving it wcb holdings class a membership units on date decedent’s gift of a small portion of his bflp interest to his wife does not establish that his prior transfer of all of his class b membership units to bflp had a significant nontax motive decedent’s gift of the 72-percent bflp interest to cynthia bongard does not establish a significant nontax reason for decedent to transfer all big_number wcb holdings class b membership units he owned to bflp the motive for the transfer of all of decedent’s class b membership units to bflp was not to fund the postmarital agreement rather decedent used part of his bflp interest to fund the postmarital agreement simply because that was where the assets rested when the agreement was completed the vast majority of decedent’s bflp interest was never transferred in the almost years before his death the estate’s credit protection argument is also unpersuasive because wcb holdings served this function for decedent in fact decedent via letter stated that by holding a majority of my assets in the limited_liability_company or the limited_partnership i will be providing a greater amount of protection for those assets from both creditors and lawsuits decedent contributed his empak stock to wcb holdings in exchange for wcb holdings membership units which he then contributed to bflp in exchange for his limited_partnership_interest decedent’s initial transfer of his empak shares to wcb holdings accorded him the credit protection he sought any additional benefit provided by bflp was not significant to the transfer to bflp because decedent’s class a membership units with their voting power remained in wcb holdings with only the protection provided by that entity moreover we find unpersuasive the estate’s argument that decedent wanted to create bflp because of the greater flexibility it would provide him as compared to the trusts he had previously created decedent in fact established three trusts within days of bflp’s creation these trusts were funded months after bflp was created with very large gifts clearly decedent was not adverse to establishing trusts nor is there evidence that would establish how a limited_partnership_interest in bflp provided decedent with greater flexibility than he already possessed by holding wcb holdings membership units outright additionally bflp did not perform a management function for the assets it received bflp never engaged in any businesslike transactions either before or after decedent contributed his wcb holdings class b membership units to bflp until decedent’s death bflp’s only ownership_interest was in wcb holdings and percent of that interest was contributed by decedent similarly bflp never attempted to invest or diversify its assets as a practical matter decedent did not receive any benefit beyond transfer_tax savings from placing his wcb holdings class b membership units in bflp in estate of harper v commissioner tcmemo_2002_121 we found that the decedent only recycled the value of the property he transferred to the partnership a recycling of value has occurred if all decedent did was to change the form in which he held his beneficial_interest in the contributed_property id the partnership in estate of harper like the partnership here did not establish a different investment plan with respect to its assets in this case decedent recycled the value of his wcb holdings class b membership units by contributing them to bflp under these facts decedent’s transfer of wcb holdings class b membership units to bflp did not satisfy the bona_fide sale exception iii whether decedent retained a sec_2036 interest in bflp our determination that the bona_fide sale exception does not apply to decedent’s transfer to bflp does not end the inquiry as pertinent here sec_2036 includes in a decedent’s gross_estate all property to the extent of any interest therein of which the decedent has made a transfer wherein he has retained for his life either the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_7701 defines person to include an individual a_trust estate partnership_association company or corporation a sec_2036 an interest or right is treated as having been retained or reserved if at the time of the transfer there was an understanding express or implied that the interest or right would later be conferred sec_20_2036-1 estate_tax regs the existence of formal legal structures which prevent de jure retention of benefits of the transferred property does not preclude an implicit retention of such benefits estate of thompson v commissioner f 3d pincite 265_f2d_667 3d cir the existence of an implied agreement is a question of fact that can be inferred from the circumstances surrounding a transfer of property and the subsequent use of the transferred property see estate of thompson v commissioner supra pincite 114_tc_144 the decedent did not need the membership interest in wcb holdings class b shares to continue his lifestyle however decedent retained ownership of more than percent of his bflp interest and did not make gifts of such interest prior to his death more importantly decedent controlled whether bflp could transform its sole asset the class b wcb holdings membership units into a liquid asset decedent as ceo and sole member of empak’s board_of directors determined when empak redeemed its stock in each of the seven instances of redemptions prior to his death including the last redemption of about dollar_figure worth of empak stock in after wcb holdings was formed none of the seven redemptions reduced the membership units owned by bflp in order for bflp to be able to diversify or take any steps other than simply holding the class b membership units decedent would have had to cause the membership units and the underlying empak stock to be redeemed he chose not to do this by not redeeming the wcb membership units held by bflp decedent ensured that bflp would not engage in asset management thereby decedent exercised practical control_over bflp and limited its function to simply holding title to the class b membership units whether decedent caused the wcb membership units held by bflp and the underlying empak stock to be redeemed or not his ability to decide whether that event would occur demonstrates the understanding of the parties involved that decedent retained the right to control the units transferred to bflp the estate’s argument that the general partner’s fiduciary duties prevents a finding of an implied agreement is overcome by the lack of activity following bflp’s formation and bflp’s failure to perform any meaningful functions as an entitydollar_figure we conclude that decedent’s transfer to bflp for a 99-percent ownership_interest in the partnership did not alter his control of the wcb holdings class b membership units transferred to bflp see estate of thompson v commissioner f 3d pincite finding nothing beyond formal title changed in decedent’s relationship to his assets where the practical effect on his relationship to the transferred assets during decedent’s life was minimal b conclusion under the circumstances of this case an implied agreement existed that allowed decedent to retain the enjoyment of the property held by bflp therefore under sec_2036 decedent’s gross_estate includes the value of the wcb holdings class b membership units held by bflp on decedent’s death that i sec_12under minnesota law the relationship of partners is fiduciary in character and each partner owes the other partners the highest degree of integrity loyalty and good_faith prince v sonnesyn minn margeson v margeson n w 2d minn ct app in a limited_partnership a general_partner can be liable to the limited partners for breach of fiduciary duty minn stat ann sec 322adollar_figure west see also minn stat ann sec dollar_figure west repealed by laws ch art sec_68 effective date but replaced by minn stat ann secs 323a and 323a effective date west in addition the isa trust trustees owed fiduciary duties to its beneficiaries see minn stat ann sec_501bdollar_figure west supp repealed by laws ch sec eff date replaced by minn stat ann sec_501b effective date west supp minn stat ann sec_501bdollar_figure west proportionate to decedent’ sec_91 28-percent limited_partnership_interest given this finding it is unnecessary to determine whether the terms of the bflp agreement provided decedent explicit rights to control the property iv sec_2035 and decedent’s gift to cynthia bongard as pertinent here sec_2035 provides that a decedent’s gross_estate includes the value of any property or interest therein if the decedent made a transfer of an interest in such property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 if such transferred interest had been retained by the decedent on the date of his death in this case decedent transferred a 72-percent partnership_interest in bflp to cynthia bongard within years of his death the issue is whether the value of the partnership_interest decedent gave to cynthia bongard would have been included in his gross_estate had he retained it until his death as stated previously decedent retained a sec_2036 interest in the wcb holdings class b membership units he transferred to bflp because we found the existence of an implied agreement between decedent and isa trust decedent’s gift of a limited_partnership_interest to cynthia bongard decreased his ownership_interest in bflp because the partnership_interest decedent gave to cynthia bongard consisted of a portion of the property that triggered the application of sec_2036 we find that sec_2035 is applicable to decedent’s transfer of the 72-percent limited_partnership_interest in bflp thus decedent’s gross_estate includes the value of the wcb holdings class b membership units held by bflp on decedent’s death that is proportionate to the 72-percent limited_partnership_interest v discounts applicable to decedent’s membership units in wcb holdings the relevant part of sec_2031 provides that any property included in a decedent’s gross_estate is included at its fair_market_value see also sec_20_2031-1 estate_tax regs the parties stipulated that on the alternate_valuation_date date empak’s stock per share value was dollar_figure this was used as the starting point by the parties to determine the value of the decedent’s interests in wcb holdings and bflp and was then decreased by stipulated discounts depending upon this court’s determinations regarding the application of sec_2036 we apply the discounts provided by the parties in their stipulation of settled issues with respect to the wcb holdings membership units if sec_2036 was not applied to the transfers to wcb holdings the parties stipulated to a 13-percent lack of control discount and a 5-percent lack of marketability discount we are left to apply the stipulation to the value of decedent’s big_number wcb holdings class a membership units and big_number wcb holdings class b membership units the stipulation provides that the value of decedent’s wcb holdings class a membership units is equal to dollar_figure less the stipulated discounts for lack of control and lack of marketability multiplied by big_number the total number of class a governance and financial membership units decedent owned on the alternate_valuation_date as such the value of decedent’s wcb holdings class a membership units was dollar_figure as calculated below dollar_figure - dollar_figure x - dollar_figure - dollar_figure x x dollar_figure x big_number dollar_figure we read the stipulation to further provide the wcb holdings class b membership units an additional 5-percent lack-of-voting- rights discount given the stipulation and our holdings herein we find that the value of decedent’s wcb holdings class b membership units on the alternate_valuation_date was dollar_figure as calculated below dollar_figure - dollar_figure x dollar_figure x big_number dollar_figure 13we note that decedent’s estate may be entitled to a deduction under sec_2056 for his inter_vivos gift of wcb holdings class b membership units to cynthia bongard that was pulled back into his gross_estate under sec_2035 to reflect the foregoing and give effect to the parties’ stipulations decision will be entered under rule reviewed by the court gerber swift colvin vasquez thornton haines wherry kroupa and holmes jj agree with this majority opinion gale j concurs in result only laro j concurring in result i concur only because i am uncomfortable with the analysis used by the majority in arriving at its result that analysis applies a new test that the majority has created to decide whether a transfer to a family limited_partnership should be respected for federal tax purposes the majority applies its test in lieu of deeply ingrained caselaw that conditions satisfaction of the bona_fide sale for an adequate_and_full_consideration in money or money’s worth exception of sec_2036 adequate_and_full_consideration exception on the transferor’s receipt of property equal in value to that of the property transferred by the transferor in other words under that caselaw the adequate_and_full_consideration exception may apply only where the transferor’s receipt of consideration is of a sufficient value to prevent the transfer from depleting the transferor’s gross_estate the majority states its test as follows in the context of family limited_partnerships the bona_fide sale for adequate_and_full_consideration exception is met where the record establishes the existence of a legitimate and significant nontax reason for creating the family limited_partnership and the transferors received partnership interests proportionate to the value of the property transferred majority op p i disagree with both prongs of this test i believe that a transferor satisfies the adequate_and_full_consideration exception in the context of a transfer to a partnership only when the record establishes either that i in return for the transfer the transferor received a partnership_interest and any other consideration with an aggregate fair_market_value equal to the fair_market_value of the transferor’s transferred property or ii the transfer was an ordinary commercial transaction in which case the transferred property and the consideration received in return are considered to have the same fair market values and the transfer was made with a business_purpose or in other words a useful nontax purpose that is plausible in light of the taxpayer’s transferor’s conduct and useful in light of the taxpayer’s economic situation and intentions acm pship v commissioner tcmemo_1997_115 affd in part and revd in part on an issue not relevant herein 157_f3d_231 3d cir see also cma consol inc v commissioner tcmemo_2005_16 salina pship l p v commissioner tcmemo_2000_352 majority’s conclusion that transferors receive partnership interests proportionate to the value of the property transferred where the record establishes the existence of a legitimate and significant nontax reason for creating a family limited_partnership the majority concludes that the adequate_and_full_consideration exception is met if the transferors received partnership interests proportionate to the value of the property transferred i disagree with this conclusion sec_2036 provides sec_2036 general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom emphasis added firmly established caselaw holds that the emphasized text the adequate_and_full_consideration exception is satisfied only when a transferor receives consideration in money or money’s worth equal to the value of the property transferred by the transferor ie consideration with a value sufficient to prevent the transfer from depleting the transferor’s gross_estate e g estate of 116_f3d_749 5th cir unless a transfer that depletes the transferor’s estate is joined with a transfer that augments the estate by a commensurate monetary amount there is no ‘adequate and full consideration’ for the purposes of either the estate or gift_tax 101_f3d_309 3d cir consideration should be measured against the value that would have been drawn into the gross 105_tc_252 347_f2d_7 9th cir the value of what the decedent received under the trust must be measured against the value of the property she transferred to the trust 293_f2d_916 10th cir consideration is adequate and full only if it equals or exceeds the value of the property that would otherwise be included in the gross_estate absent the transfer 60_tc_211 unless replaced by property of equal value that could be exposed to inclusion in the decedent’s gross_estate the property transferred in a testamentary transaction of the type described in the statute must be included in his gross_estate see also 324_us_303 39_tc_1012 the adequacy of consideration for purposes of the adequate_and_full_consideration exception is measured by the value of the property that would have otherwise been included in the transferor’s gross_estate had the transferor died immediately before the transfer estate of d’ambrosio v commissioner supra pincite because transfers of assets under facts similar to those here are typically motivated primarily if not entirely by testamentary concerns sec_2036 preserves the integrity of the federal estate_tax system by preventing a depletion of an estate by testamentary-like inter_vivos transfers for less than an adequate_and_full_consideration see 395_us_316 whether the value of consideration received in the form of an interest in a partnership is adequate and full within the meaning of sec_2036 is a valuation issue for this purpose i believe that the court must determine the fair_market_value of the partnership_interest as of the date of the transfer applying the well-established valuation principles that take into account discounts and or premiums inhering in that fair_market_value the value of the transferred property that would have been included in the transferor’s gross_estate absent the transfer would have been determined under such a valuation approach i believe it only natural to conclude that the same approach should apply to determine the value of the consideration that would have replaced the transferred property in the transferor’s gross_estate had the transferor died immediately the court need not determine this fair_market_value however if the record establishes that the partnership_interest was received in an ordinary commercial transaction in that case the values of the transferred and received properties would be considered to be equal see sec_25_2512-8 gift_tax regs transfers made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money or money’s worth see also harper v commissioner tcmemo_2002_121 after the transfer moreover the phrase adequate_and_full_consideration has the same meaning in both gift and estate_tax cases 324_us_308 40_tc_714 and this court has previously applied such a valuation approach in a gift_tax case estate of trenchard v commissioner tcmemo_1995_121 arising under sec_2512 from a transfer of property to a corporation upon its formation in estate of trenchard the decedents husband and wife their daughter and her three children the six of whom are collectively referred to as the subscribers each transferred property to a newly formed corporation in exchange for debt and stock the decedents’ daughter and her three children were the only ones who received common_stock the court determined that the fair_market_value of as is true in sec_2036 sec_2512 refers to value and adequate_and_full_consideration in money or money’s worth specifically sec_2512 provides sec_2512 valuation of gifts b where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year the property that each decedent transferred to the corporation exceeded the fair_market_value of the stock and debt that they each received in return the court determined the fair_market_value of that stock noting that a marketability discount inhered in it and that a premium for control also inhered in the fair_market_value of the decedent husband’s shares consistent with the test applied in this case by the majority the executrix argued that the excess values were not gifts from each of the decedents to the common shareholders because the decedents’ proportionate interests in all of the property transferred to the corporation did not exceed their interests in the total consideration that the subscribers had received in return the court disagreed the court held that the excess values were a gift from the decedents to the common shareholders in that the excess values accrued to the benefit of the common shareholders and increased the value of the interests received by them with but a passing reference to language in estate of stone v commissioner tcmemo_2003_309 the majority declines to address whether valuation discounts are taken into account for purposes of valuing the consideration received by the decedent from the bongard family limited_partnership bflp see majority op pp nor does the majority mention that this referenced language was recently rejected by a majority of a panel of the court_of_appeals for the third circuit in 382_f3d_367 3d cir greenberg j concurring and joined by rosenn j affg tcmemo_2002_246 this majority in thompson thompson majority reject ed stone on the quoted point the referenced language as the commissioner’s position that the valuation of partnership interests for purposes of sec_2036 must take into account valuation discounts in no way reads the adequate_and_full_consideration exception out of sec_2036 and the tax_court does not explain why it does id the thompson majority went i have found no law setting the precedential value of a concurring opinion that garners a second vote so as also to be a majority opinion of a court_of_appeals panel cf 872_f2d_289 9th cir recognizing the issue but stating that it was unnecessary to decide there to my mind such a concurring opinion is entitled to the same respect as any other majority opinion of a panel see 706_f2d_548 5th cir in response to certification from the u s court_of_appeals for the fifth circuit the supreme court of florida answered that a concurring opinion by a justice of that court is the law of the case if joined by a majority of that court’s justices detroit v mich pub utils commn n w mich it is true that the views of justice fellows were expressed in a separate concurring opinion views however expressed in separate concurring opinions are the views of the court when it appears that the majority of the court concurred in such separately expressed views anderson v sutton s w mo views expressed in a separate concurring opinion of an individual judge are not the views of the court unless it appears that the majority of the court concurred in such separately expressed views see also state v dowe n w 2d wis in outlaw state v outlaw n w 2d wis the lead opinion represents the majority and is controlling on the issues of the state’s burden and the existence of abuse_of_discretion by that circuit_court however the concurring opinions represent the majority on the issue of the test to be applied and therefore control on this point on to explain that the commissioner merely seeks to apply the exception precisely as written as his position should not be applied in ordinary commercial circumstances even though the decedent may be said to have enjoyed the property until his death id pincite the majority in this case does not address the thompson majority’s conclusion that valuation discounts may be taken into account for purposes of the adequate_and_full_consideration exception nor does the majority in this case attempt to answer the thompson majority’s query as to why applying valuation discounts for such a purpose reads the adequate_and_full_consideration exception out of sec_2036 i recognize that the court_of_appeals for the fifth circuit in 371_f3d_257 5th cir stated that valuation principles should not be equated with the test of adequate_and_full_consideration because business or other financial considerations may enter into a transferor’s decision to receive an interest in a limited_partnership that may not be immediately sold for cents on the dollar while i do not disagree that these considerations may cause a transferor to accept such an interest in a partnership the issue as i see it is whether the inability to realize the cents is attributable to an actual difference in value between the transferred and received properties or the presence of one or more intangible assets the sales_price of which is subject_to dispute under the caselaw referenced above the adequate_and_full_consideration exception does not apply where a difference in value between transferred and received properties causes a depletion in the transferor’s gross_estate nor does kimbell v united_states supra hold otherwise as the thompson majority observed as to kimbell kimbell does not take into account that to avoid the recapture provision of sec_2036 the property transferred must be replaced by property of equal value that could be exposed to inclusion in the decedent’s gross_estate on a money or money’s worth basis estate of thompson v commissioner supra pincite ndollar_figure greenberg j concurring and joined by rosenn j citations and quotation marks omitted majority’s conclusion that the record establishes the existence of a legitimate and significant nontax reason for creating a family limited_partnership where the transferors received family limited_partnership interests proportionate to the value of property transferred to the partnership the majority concludes that the adequate_and_full_consideration exception is satisfied if there was a legitimate and significant nontax reason for creating the partnership i disagree with this conclusion for three reasons first i disagree with the use of the majority’s legitimate and significant nontax reason test see majority op p i would apply the longstanding and well-known business_purpose test of 293_us_465 indeed the court_of_appeals for the third circuit used that business_purpose test in estate of thompson v commissioner supra pincite when it stated a good_faith transfer to a family limited_partnership must provide the transferor some potential for benefit other than the potential estate_tax advantages that might result from holding assets in the partnership form even when all the i’s are dotted and t’s are crossed a transaction motivated solely by tax planning and with no business or corporate purpose is nothing more than a contrivance 293_us_465 the court_of_appeals for the eighth circuit the court to which an appeal of this case would most likely lie also has regularly used a business_purpose economic_substance test in federal tax matters eg ies indus inc v united_states 253_f3d_350 8th cir 174_f3d_928 8th cir including matters dealing with estate_and_gift_taxes eg 282_f3d_575 8th cir affg tcmemo_2000_392 251_f3d_1168 8th cir affg in part and revg in part on the applicability of accuracy-related_penalties tcmemo_1999_309 second the words legitimate and significant are ambiguous and subject_to various interpretations for example as i read the meaning of the adjective legitimate in merriam-webster’s collegiate dictionary 10th ed i am unsure which of those meanings the majority intends to give to that word the only possible meanings are being exactly as purposed neither spurious nor false a accordant with law or with established legal forms and requirements and conforming to recognized principles or accepted rules and standards an uncertainty in the meaning of the words legitimate and significant may result in applications not intended by the majority third the majority requires only that the creation of the partnership be supported by a legitimate and significant nontax reason under the majority’s analysis therefore the adequate_and_full_consideration exception would seem to be satisfied as to all property transferred to a partnership as long as the record establishes the requisite legitimate and significant nontax reason and that the transferors received partnership interests proportionate to the value of the transferred property where as here the legitimacy of a partnership is not at issue i do not believe that the court’s analysis should rest solely on the transferor’s reason for forming the partnership the court’s analysis should also include an inquiry as to the business_purpose for the transfers to the partnership in fact as i read the relevant text underlying the adequate_and_full_consideration exception that text speaks only to a sale of property and makes no specific statement as to the purchaser of that property marvel j agrees with this concurring in result opinion the majority states that it is not deciding whether bflp is a partnership that should be recognized for federal tax purposes majority op p n halpern j concurring in part and dissenting in part i introduction i write separately to express my disagreement with the majority’s interpretation of the bona_fide sale exception found in sec_2036 the majority states in the context of family limited_partnerships the bona_fide sale for adequate_and_full_consideration exception is met where the record establishes the existence of a legitimate and significant nontax reason for creating the family limited_partnership and the transferors received partnership interests proportionate to the value of the property transferred majority op p i believe that the majority has strayed from the traditional interpretation of the bona_fide sale exception by incorporating into the exception an inappropriate motive test a legitimate and significant nontax reason and by concluding that a partnership_interest proportionate to the value of the property transferred constitutes adequate_and_full_consideration in money or money’s worth i concur with the majority insofar as it decides that the value of the shares of empak inc transferred by decedent to wcb holdings llc wcb holdings is not included in the value of the gross_estate although i do not agree with the reasoning the majority uses to reach that result i disagree with the majority that the value of the wcb holdings membership units transferred to the bongard family limited_partnership is included in that value i have not joined judge laro’s separate opinion because in important particulars i disagree with his stated views ii bona_fide sale exception a introduction sec_2036 is entitled transfers with retained_life_estate and subsection a thereof provides the following general_rule sec_2036 general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom emphasis added thus even if a transferor_of_property retains lifetime possession enjoyment income or control of the property the value of the property will not show up in her gross_estate if the transfer was a bona_fide sale within the meaning of the underscored language the bona_fide sale exception with respect to at least that portion of the bona_fide sale exception that requires adequate_and_full_consideration in money or money’s worth for short sometimes full consideration the identical language appears in sec_2512 which provides that a gift occurs when property is transferred for insufficient consideration that language has the same meaning in the respective contexts of the gift_tax and the estate_tax 40_tc_714 i f the transfer under scrutiny is considered as made for an adequate_and_full_consideration for gift_tax purposes it likewise is to be considered for estate_tax purposes see also 324_us_308 the gift and estate_taxes are in_pari_materia and must be construed together the gift-on- account-of-insufficient-consideration rule_of sec_2512 is construed in sec_25_2512-8 gift_tax regs which in pertinent part provides sec_25_2512-8 transfers for insufficient consideration transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money_or_money's_worth of the consideration given therefor however a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm's length and free from any donative sec_2512 provides sec_2512 where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year intent will be considered as made for an adequate_and_full_consideration in money_or_money's_worth under that regulation transfers of property reached by the gift_tax include transfers where and to the extent the value of the property transferred by the donor exceeds the value in money or money’s worth cash_value of the consideration given in exchange therefor a presumption of full consideration arises however in the case of a transfer of property made in the ordinary course of business ie a transfer that is bona_fide at arm’s length and free from any donative_intent id one consequence of satisfying the ordinary-course-of-business test is that the inquiry as to full consideration is avoided and the actual fair_market_value of the consideration given for the transferred property is irrelevant b approach of the majority on pages of its report the majority makes the following finding on date decedent signed a letter that was written by mr fullmer and addressed to as we have recently said the meaning of the phrase ‘in money or money's worth’ when it follows ‘adequate and full consideration’ has been interpreted to confine the scope of ‘consideration’ to money or its equivalent ie to exclude a mere promise or agreement as consideration 122_tc_404 n see also sec_25_2512-8 gift_tax regs a consideration not reducible to a value in money or money’s worth as love and affection promise of marriage etc is to be wholly disregarded in determining adequate_and_full_consideration and the entire value of the property transferred constitutes the amount_of_the_gift decedent’s children the letter expressed some reasons for forming wcb holdings and bflp the letter explained that the entities provided among other things a method for giving assets to decedent’s family members without deterring them from working hard and becoming educated protection of his estate from frivolous lawsuits and creditors greater flexibility than trusts a means to limit expenses if any lawsuits should arise tutelage with respect to managing the family’s assets and tax benefits with respect to transfer_taxes mr fullmer was decedent’s estate_planning attorney see majority op p and among the reasons set forth by decedent for forming wcb holdings llc wcb holdings and the bongard family limited_partnership bflp are family gifts and the achievement of transfer_tax benefits read savings the transfer_tax savings result from the loss in value giving rise to a valuation discount that petitioner claims accompanied decedent’s sequential packaging of his empak inc empak stock in wcb holdings and his wch holdings class b units in bflp the lost value of course was not beyond reclamation it would be restored if bflp and wcb holdings were unpacked which seems likely once decedent’s interests in the two entities passed through decedent’s estate and the empak shares became more liquid the transfer_tax savings that decedent admitted were his objective thus serve only to increase by the amount of those savings less of course transaction costs such as lawyer’s fees the size of decedent’s estate passing into the hands of his heirs the achievement of transfer_tax savings evidences donative_intent because such savings translate almost dollar for dollar into the enhancement of the net value that decedent could gratuitously transfer to family members consequently the transfers to wcb holdings and bflp together the transfers were not free of donative_intent that being the case the transfers were not in the terms of sec_25_2512-8 gift_tax regs made in the ordinary course of business and there is no presumption that either the wcb holdings membership units received by decedent for his empak shares or the 99-percent limited_partnership_interest in bflp received by decedent for his wcb class b membership units constituted full consideration for those transfers id therefore to establish that the transfers were for full consideration petitioner must for each transfer establish that the value of the property transferred by decedent did not exceed the cash_value of the property received by him id by the explicit terms of sec_25_2512-8 gift_tax regs the resulting inquiry is limited to an economic calculus and there is no room for any inquiry as to the transferor’s decedent’s state of mind yet the majority makes his state of mind critical decedent received an interest in wcb holdings proportionate to the number of empak shares he contributed although by itself this may not be sufficient evidence to meet the adequate_and_full_consideration requirement two additional facts do support such a finding we have determined that the respective assets contributed by the members were properly credited to the respective capital accounts of each contributing member and distributions from wcb holdings required a negative adjustment in the distributee member’s capital_account most importantly we have found the presence of a legitimate and significant nontax business reason for engaging in this transaction majority op pp emphasis added certainly decedent’s state of mind ie his intent is important in determining whether the ordinary-course-of-business exception applies was the transfer free of any donative_intent but once it is determined that the transfer in question was not made in the ordinary course of business intent is no longer relevant to the determination of whether the transfer was for full consideration i also disagree with the implication of the majority opinion that in the context of a transfer to an entity here transfers to both a limited_liability_company and a family limited_partnership the full consideration requirement can be met by a showing that the transferor received an entity interest eg a limited_partnership_interest proportionate to the value of the property contributed to the entity while an inquiry as to proportionality may have some bearing on whether the transfer was in the ordinary course of business within the meaning of sec_25_2512-8 gift_tax regs eg was at arm’s length5 i fail to i do not wish to suggest that proportionality as discussed in the text is determinative that a transaction is at continued see how proportionality aids the inquiry as to whether the value of the property transferred exceeded the cash_value of the consideration received in exchange see id here because of the presence of donative_intent the transfers cannot be considered in the ordinary course of business as that term is used in sec_25_2512-8 gift_tax regs and proportionality is irrelevant finally as i read the majority’s approach to the bona_fide sale exception the majority has added to the exception the requirement that the taxpayer show that the decedent’s transfer to the entity was motivated by a legitimate and significant nontax purpose majority op p if indeed that is the majority’s approach then even if an objective analysis indicates that the transferor received full consideration the bona_fide sale exception presumably would not be satisfied if a subjective analysis reveals that the transaction did not have a legitimate and significant nontax purpose according to the majority indicators of the lack of such purpose include that the continued arm’s length unless a gift motive is conceded or some secret knowledge is presumed i am not persuaded that a rational person dealing at arm’s length would ever knowingly exchange assets worth dollar_figure for an interest in an entity worth dollar_figure with no right to control the entity or compel a distribution of her share of the entity’s assets as i see it the addition of that separate test is not necessary here since petitioner has not otherwise shown that the transfers satisfy the bona_fide sale exception transferor stood on both sides of the transaction commingling of the transferor’s and the transferee’s funds and the failure of the transferor actually to make a transfer majority op p certainly the bona_fide sale portion of the bona_fide sale exception would exclude transfers that were shams or based on illusory consideration see eg 116_f3d_749 5th cir beyond that however so long as an objective analysis demonstrates that in exchange for the transferred property the transferor received consideration with at least an equal cash_value no depletion of the transferor’s wealth has occurred and it is difficult to see any policy reason to bring back into the gross_estate the value of the property transferred as we reasoned in 60_tc_211 emphasis added w here the transferred property is replaced by other_property of equal value received in exchange there is no reason to impose an estate_tax in respect of the transferred property for it is reasonable to assume that the property acquired in exchange will find its way into the decedent’s gross_estate at his death unless consumed or otherwise_disposed_of in a nontestamentary transaction in much the same manner as would the transferred property itself had the transfer not taken place in short unless replaced by property of equal value that could be exposed to inclusion in the decedent’s gross_estate the property transferred in a testamentary transaction of the type described in the statute must be included in his gross_estate see also 371_f3d_257 5th cir citing wheeler v united_states supra magnin v commissioner 184_f3d_1074 9th cir revg tcmemo_1996_25 101_f3d_309 3d cir revg and remanding 105_tc_252 two commentators on the family limited_partnership scene add the following with respect to meaning of the bona_fide sale portion of the bona_fide sale exception sec_20_2036-1 indicates that the exception applies where there is adequate_and_full_consideration it does not mention any requirement that the sale also be a bona_fide one it does however cross-reference sec_20_2043-1 which does appear to contemplate the need to satisfy two conditions for the exception to apply that the sale be a bona_fide one and that the consideration be adequate nonetheless the latter regulation is not inconsistent with the traditional wheeler’s 116_f3d_749 5th cir understanding of the exception its use of the phrase bona_fide is obviously designed to do nothing more than make certain that the consideration was actually supplied and not an illusory one indeed the last sentence of the provision confirms this reading it provides that if the value at the time of death of the transferred asset to be included under sec_2036 or similar section exceeds the consideration received by the decedent only the excess is included in the gross_estate the failure to require that the sale be a bona_fide one to qualify for treatment under this last sentence makes it clear that it was intended to embrace the traditional understanding of the exception gans blattmachr strangi a critical analysis and planning suggestions tax notes ndollar_figure date c conclusion i would approach the question of whether the value of property transferred by a decedent is included in the gross_estate on account of sec_2036 by first determining whether the decedent retained lifetime possession enjoyment income or control of transferred property only after answering that question in the affirmative would i proceed to determine whether the bona_fide sale exception applies to the transfer in determining whether the bona_fide sale exception applies i would first determine whether the transfer was made in the ordinary course of business as that term is used in sec_25_2512-8 gift_tax regs if not i would determine whether the transfer was made for full value ie whether the value of the transferred property at most equaled the cash_value of the consideration received therefor if not then i would find that the value of the transferred property was included in the value of the gross_estate pursuant to sec_2036 motive would only play the limited role i have outlined above ie determining donative_intent for purposes of the ordinary-course-of-business test iii gift on formation the foregoing analysis suggests that in forming a family- owned entity eg a family limited_partnership one or more of the transfers to the entity might be deemed gifts within the meaning of sec_2512 because the transfers were for insufficient consideration within the meaning of sec_25_2512-8 gift_tax regs i believe that a transfer to a family- owned entity may constitute a taxable gift even if the size of the entity interest received by each transferor is deemed proportional to the value of the property contributed by that transferor consider the following hypothetical situation father son and daughter f s and d join in the formation of a family limited_partnership flp father making the bulk of the total contribution and receiving a limited_partnership_interest s and d making smaller contributions and receiving general and judge ruwe suggests a gift-on-formation analysis in his dissenting opinion in 115_tc_478 ruwe j dissenting affd in part and revd in part 293_f3d_279 5th cir the estate of strangi majority opinion which i joined rejects that possibility at least on the facts presented on the grounds that mr strangi the decedent did not give up control of the assets he contributed to the family limited_partnership for a percent limited_partnership_interest and his contribution was allocated to his capital_account realistically in this case the disparity between the value of the assets in the hands of decedent and the alleged value of his partnership_interest reflects on the credibility of the claimed discount applicable to the partnership_interest it does not reflect a taxable gift id pincite similarly in 116_tc_121 we said all of the contributions of property were properly reflected in the capital accounts of decedent and the value of the other partners’ interests was not enhanced by the contributions of decedent therefore the contributions do not reflect taxable_gifts the hypothetical and some of the following analysis are suggested by professor leo l schmolka schmolka flps and grats what to do tax note sec_1473 special supplement date limited interests each transferor receives a percentage interest in profits losses and capital that is strictly proportionate to the value that each contributes in relation to the total value contributed based on claims of lack of marketability loss of control and other value diminishing factors each interest is accorded some loss of value in comparison to the value of the property exchanged therefore f’s will and other testamentary-type documents are executed contemporaneously with the partnership_agreement they disclose that f’s interest in flp ultimately will pass to s d and their children does any of the transferors make a gift on account of his or her contribution to the partnership for an interest of lesser value most likely s and d do not the reason is that in pertinent part sec_25_2512-8 gift_tax regs provides a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm's length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money_or_money's_worth from s’s and d’s viewpoints the transfers to flp are made in the ordinary course of business at least as that term is used in sec_25_2512-8 gift_tax regs see 205_f2d_505 2d cir even a family transaction may for gift_tax purposes be treated as one ‘in the ordinary course of business’ as defined in the predecessor to sec_25_2512-8 estate_tax regs if each of the parenthetical criteria is fully met revg and remanding 17_tc_1047 for s and d the transfers are motivated strictly by self-interest and are free from donative_intent they have agreed to form a partnership that they believe will serve as a vehicle for the delivery of f’s property to them and their children through a process whereby the transfer_tax cost of the delivery will be substantially reduced through various valuation discounts they agree to suffer a temporary loss of independence and control and perhaps some loss of fair_market_value in order to facilitate the reduction of transfer_tax the burden of which ultimately would fall on them for them the transfers are motivated by an acquisitive motive not a donative motive they make no gifts because they are deemed to have received full value under the ordinary-course-of-business test found in sec_25_2512-8 gift_tax regs so long as it can be shown that f’s contribution was not free of donative_intent the result is different for f f’s purpose not necessarily his sole purpose but an important one is to pass his property to his family with a reduction in transfer_tax cost that translates dollar for dollar into an enhancement of the net value that the family will receive f cannot therefore pass the ordinary-course-of-business test in sec_25_2512-8 gift_tax regs and because of the valuation discounts claimed cannot show full consideration f therefore has made gifts within the meaning of sec_2512 and sec_25_2512-8 gift_tax regs the measure of the gifts is not the transfer_tax reduction but is the inadequacy of the cash_value of the limited_partnership_interest that f received in consideration for his contribution to flp see sec_25_2512-8 gift_tax regs it is precisely that debasement in value that f sought to achieve as his means of generating the transfer_tax saving and it is appropriate that that be the measure of his gift the fact that s d and their children may not realize the measure of f’s gift the difference between the inside and outside value of f’s interest in flp until by bequests they receive his interest is not an impediment to concluding that f made a gift sec_25_2511-2 gift_tax regs provides sec_25_2511-2 cessation of donor's dominion and control a the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee from the transfer nor is it conditioned upon ability to identify the donee at the time of the transfer on the contrary the tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable in 324_us_303 the supreme court said the section taxing as gifts transfers that are not made for ‘adequate and full money consideration’ aims to reach those transfers which are withdrawn from the donor's estate the value discounts obtained by f on the transfer to flp withdrew from his estate amounts that will and are intended to reappear in the hands of his heirs taxation of those amounts under sec_2512 is appropriate chiechi j concurring in part1 and dissenting in part the majority opinion acknowledges that sec_2036 will not apply unless decedent made a transfer such transfer was not a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth and under such transfer decedent retained for his life the possession or enjoyment of or the right to the income from the property transferred the majority opinion holds that decedent’s transfer to the bongard family limited_partnership bflp of his wcb holdings class b membership units was a transfer which was not a bona_fide sale for an adequate_and_full_consideration in money or money’s worth and under which decedent retained for his life the enjoyment of such units consequently according to the majority opinion sec_1i concur in the holdings of the majority opinion that decedent made a transfer to wcb holdings of his empak stock that was a bona_fide sale for an adequate_and_full_consideration in money or money’s worth within the meaning of sec_2036 and that consequently sec_2036 does not apply with respect to that transfer i also concur in the holdings of the majority opinion that as a result of the foregoing holdings under sec_2036 sec_2035 does not apply with respect to decedent’s respective gifts of certain class a membership units in wcb holdings to the wayne c bongard children’s trust children’s trust the wayne c bongard grandchildren’s trust grandchildren’s trust and the cynthia f bongard qualified terminal interest property trust qtip_trust 2the majority opinion does not hold that decedent retained for his life the possession of or the right to the income from the wcb holdings class b membership units that he transferred to bflp thus the focus herein is on whether decedent retained for his life the enjoyment of such units within the meaning of sec_2036 a requires decedent’s gross_estate to include the value of such units owned on the date of decedent’s death by bflp that is proportionate to the 28-percent bflp limited_partnership_interest owned on that date by decedent i dissent the majority opinion’s holding that decedent’s transfer to bflp of his wcb holdings class b membership units is subject_to sec_2036 which respondent does not even advocate is rejected by the statute and by 408_us_125 3because the majority opinion holds that decedent’s transfer to bflp of his wcb holdings class b membership units satisfies sec_2036 the majority opinion indicates that it need not address whether such transfer satisfies sec_2036 on which respondent relies see infra note 4i also dissent from the majority opinion’s holding that sec_2035 requires decedent’s gross_estate to include the value as of the date of decedent’s death of the wcb holdings class b membership units owned on that date by bflp that is proportionate to the 72-percent bflp limited_partnership_interest owned on that date by his wife cynthia bongard which she received from decedent as a gift on date less than a year before he died that erroneous holding flows from the majority opinion’s erroneous holding under sec_2036 5respondent relies only on sec_2036 and not on sec_2036 with respect to decedent’s transfer to bflp of his wcb holdings class b membership units respondent argues with respect to that transfer that under the partnership_agreement governing bflp decedent had the right in conjunction with the wayne c bongard irrevocable stock accumulation_trust isa trust the general_partner of bflp to liquidate bflp and to amend that agreement consequently according to respondent decedent retained the right under sec_2036 either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property that he transferred to bflp or the income therefrom and sec_2036 requires decedent’s gross_estate to include the value of certain wcb holdings class b membership units owned by bflp on the date of decedent’s death see supra note which the majority opinion does not even cite at the core of the majority opinion's holdings under sec_2036 are its conclusions that the record does not support that the nontax reasons for bflp’s existence were significant motivating factors majority op p and that decedent had the ability to cause empak to redeem the empak stock owned by wcb holdings and to cause wcb holdings to redeem the wcb holdings class b membership units owned by bflp i have serious reservations about the propriety of the majority opinion’s conclusion that the record does not support that the nontax reasons for bflp’s existence were significant motivating factors majority op p however for purposes of my dissent i shall proceed on the assumption that that conclusion is proper nonetheless even if as the majority opinion concludes the record does not show that the nontax reasons for bflp’s existence were significant motivating factors majority op p neither sec_2036 nor the caselaw under that section supports the majority opinion’s inference that the absence of any significant nontax reason for the formation of bflp standing alone establishes that decedent 6since i shall proceed herein on that assumption i shall not address the majority opinion’s holding that decedent made a transfer to bflp of his wcb holdings class b membership units that was not a bona_fide sale for an adequate_and_full_consideration in money or money’s worth within the meaning of sec_2036 retained for his life the enjoyment of the wcb holdings class b membership units that he transferred to bflp within the meaning of sec_2036 i have serious disagreements with the majority opinion’s conclusions that decedent had the ability to cause empak to redeem the empak stock owned by wcb holdings and to cause wcb holdings to redeem the wcb holdings class b membership units owned by bflp i shall discuss those disagreements below with the foregoing in mind i shall now address the majority opinion’s holding under sec_2036 that an implied agreement existed that allowed decedent to retain the enjoyment of the property held by bflp majority op p in support of that holding the majority opinion constructs the following 7the absence of a nontax reason for the creation of an entity standing alone might permit disregarding that entity for federal tax purposes under for example a sham analysis however the majority opinion does not rely on a sham analysis or any other analysis that would result in disregarding bflp for federal tax purposes see eg sec_761 sec_7701 cf 319_us_436 that is because according to the majority opinion respondent has not challenged whether bflp is a partnership that should be recognized for tax purposes majority op p note as discussed supra note respondent does not argue that sec_2036 applies to decedent’s transfer to bflp of his wcb holdings class b membership units respondent argues only that sec_2036 applies to that transfer nonetheless the majority opinion applies sec_2036 in reaching its holdings with respect to the transfer at issue to bflp in reaching those holdings not only does the majority opinion rely on a section of the internal_revenue_code on which respondent does not rely it constructs a rationale under that section which respondent does not advance and to which the estate of wayne c bongard estate did not have the opportunity to respond rationale majority opinion’s rationale the decedent did not need the membership interest in wcb holdings class b shares to continue his lifestyle however decedent retained ownership of over percent of his bflp interest and did not make gifts of such interest prior to his death more importantly decedent controlled whether bflp could transform its sole asset the class b wcb holdings membership units into a liquid asset decedent as ceo and sole member of empak’s board_of directors determined when empak redeemed its stock in each of the seven instances of redemptions prior to his death including the last redemption of about dollar_figure worth of empak stock in after wcb holdings was formed none of the seven redemptions reduced the membership units owned by bflp in order for bflp to be able to diversify or take any steps other than simply holding the class b membership units decedent would have had to cause the membership units and the underlying empak stock to be redeemed he chose not to do this by not redeeming the wcb membership units held by bflp decedent insured that bflp would not engage in asset management thereby decedent exercised practical control_over bflp and limited its function to simply holding title to the class b membership units whether decedent caused the wcb membership units held by bflp and the underlying empak stock to be redeemed or not his ability to decide if that event would occur demonstrates the understanding of the parties involved that decedent retained the right to control the units transferred to bflp the estate’s argument that the general partner’s fiduciary duties prevents a finding of an implied agreement is overcome by the lack of activity following bflp’s formation and bflp’s failure to perform any meaningful functions as an entity we conclude that decedent’s transfer to bflp for a 99-percent ownership_interest in the partnership did not alter his control of the wcb holdings class b membership units transferred to bflp see 382_f3d_367 finding nothing beyond formal title changed in decedent’s relationship to his assets where the practical effect on his relationship to the transferred assets during decedent’s life was minimal majority op pp fn ref omitted the majority opinion’s rationale is factually logically and legally flawed the majority opinion’s rationale is factually flawed for various reasons one reason is that it concludes that decedent could have caused wcb holdings to redeem the wcb holdings class b membership units owned by bflp that conclusion is not supported by and is contrary to the following findings_of_fact of the majority opinion regarding the circumstances under which the chief manager of wcb holdings chief manager who was decedent’s son mark bongard was required to obtain the approval of a majority of the wcb holdings class a governance units before he 8the majority opinion’s reliance on 382_f3d_367 3d cir affg tcmemo_2002_246 is misplaced as is its reliance on certain other cases principally estate of strangi v commissioner tcmemo_2003_145 and estate of harper v commissioner tcmemo_2002_121 in support of its holdings under sec_2036 each of those cases found the existence of an agreement under which the decedent involved retained for life the possession or enjoyment of or the right to the income from the property that such decedent transferred within the meaning of sec_2036 each of those cases is materially distinguishable from and is not controlling in the instant case for example unlike cases cited by the majority opinion decedent here did not transfer to bflp assets needed to maintain his lifestyle in the instant case decedent had millions of dollars of assets that remained outside of bflp and outside of wcb holdings and that were more than adequate to maintain decedent’s lifestyle during his lifetime in addition in the instant case during decedent's lifetime there were no distributions to or on behalf of decedent from bflp and no commingling of bflp's assets with decedent's assets as was done in cases on which the majority opinion relies could take certain actions on behalf of wcb holdings the chief manager needed the approval of the members representing the majority of the class a governance units before he could issue additional membership units lend borrow or commit wcb holdings’s funds in excess of dollar_figure authorize capital expenditures in excess of dollar_figure sell any of wcb holdings’s assets including its empak stock worth over dollar_figure in any twelve month period or vote any securities including its empak stock owned by wcb holdings majority op p emphasis added after decedent funded by gift on date the children’s trust the grandchildren’s trust and the qtip_trust each with certain class a governance units and certain class a financial units in wcb holdings decedent no longer owned a majority of the class a governance units in wcb holdings the only voting units in wcb holdings thus decedent could not have approved and certainly could not have required that the chief manager commit any of wcb holdings’s funds in excess of dollar_figure for the purpose of redeeming the wcb holdings class b membership interests owned by bflp in addition decedent could not have approved and certainly could not have required that the chief manager sell to empak through a redemption by empak empak stock owned by wcb holdings worth over dollar_figure in any 12-month_period another factual flaw in the majority opinion’s rationale relates to the conclusion that decedent had the ability to cause empak to redeem the empak stock owned by wcb holdings that conclusion disregards not only the implications of the majority opinion’s finding that decedent and isa trust transferred their respective shares of empak stock to wcb holdings in order to position empak for a liquidity event9 but also decedent’s fiduciary duties as empak’s ceo and the sole member of its board_of directors depleting empak’s assets by causing empak to redeem the empak stock owned by wcb holdings in order to be able to diversify bflp’s assets through a redemption by wcb holdings of the wcb holdings class b membership units owned by bflp would not have been consistent with the objective of positioning empak for a liquidity event indeed given that objective it would have been at best bad business judgment on the part of decedent and a misconception by him of what was involved in positioning empak for a liquidity event if he had decided to cause empak to redeem the empak stock owned by wcb holdings in order to effect a diversification of bflp’s assets moreover irrespective of the objective to position empak for a liquidity event any decision by decedent to deplete empak’s assets by causing empak to redeem the empak stock owned by wcb holdings in order to effect such a diversification would have been at worst a breach by decedent of his fiduciary duties as empak’s ceo and the sole member of its board_of directors any such decision by decedent might have 9that finding was critical to the majority opinion’s holding that decedent’s transfer to wcb holdings of his empak stock was a bona_fide sale for an adequate_and_full_consideration in money or money’s worth within the meaning of sec_2036 been actionable by the stockholders of empak which as of date were wcb holdings a 90-percent stockholder whose class a governance unitholders other than decedent owned in the aggregate on and after date a majority of the voting class a governance membership units in wcb holdings marubeni corp mc a 6-percent stockholder and a japanese trading entity which had more than subsidiaries and whose stock was listed on various international stock exchanges and marubeni america corp a 4-percent stockholder and the u s sales and marketing subsidiary of mc cf united_states v byrum u s pincite thus any ability of decedent to cause empak to redeem the empak stock owned by wcb holdings was not unconstrained instead any such ability was subject_to the fiduciary duties imposed upon decedent as empak’s ceo and the sole member of its board_of directors and to business and economic realities and variables over which he had little or no control and which he could ignore but only at his peril cf id the majority opinion’s rationale contains other factual flaws according to that rationale decedent controlled whether bflp could transform its sole asset the class b wcb holdings membership units 10on and after date the class a governance unitholders of wcb holdings other than decedent were the isa trust the children’s trust the grandchildren’s trust and the qtip_trust into a liquid asset in order for bflp to be able to diversify or take any steps other than simply holding the class b membership units decedent would have had to cause the membership units and the underlying empak stock to be redeemed he chose not to do this by not redeeming the wcb membership units held by bflp decedent insured that bflp would not engage in asset management thereby decedent exercised practical control_over bflp and limited its function to simply holding title to the class b membership units whether decedent caused the wcb membership units held by bflp and the underlying empak 11in making that assertion the majority opinion ignores that upon the occurrence of a liquidity event with respect to empak empak liquidity event bflp like wcb holdings would be in a position to acquire liquid_assets with which to engage in economic activity such as diversifying investments until an empak liquidity event occurred wcb holdings owned no assets other than the respective shares of empak stock transferred to it by decedent and isa trust and thus owned no liquid_assets with which to engage in any economic activity similarly until an empak liquidity event occurred bflp whose only asset was wcb holdings class b membership units had no liquid_assets with which to engage in economic activity such as diversifying its investments the reason that during decedent’s lifetime bflp like wcb holdings owned no liquid_assets with which to engage in any economic activity is that decedent died unexpectedly on date before an empak liquidity event occurred however an empak liquidity event did occur about months after decedent’s death moreover as the majority opinion acknowledges with respect to wcb holdings many of the steps necessary to position empak for a liquidity event and thus necessary to position both wcb holdings and bflp to acquire liquid_assets as a result of such a liquidity event were completed before decedent's death other such steps were completed after decedent died thus in date empak was consolidated with fluoroware which resulted in a combined company named entegris inc entegris and empak stockholders including wcb holdings which owned percent of the outstanding empak stock received a 40-percent ownership_interest in entegris in date entegris stock split for and it completed an initial_public_offering of its stock as part of that initial_public_offering wcb holdings sold big_number shares of the approximately big_number shares of entegris stock that it owned thereafter wcb holdings distributed the proceeds of such sales on a pro_rata basis to all of the owners of its membership units including to bflp stock to be redeemed or not his ability to decide if that event would occur demonstrates the understanding of the parties involved that decedent retained the right to control the units transferred to bflp decedent’s transfer to bflp for a 99-percent ownership_interest in the partnership did not alter his control of the wcb holdings class b membership units transferred to bflp majority op pp emphasis added as is evident from the foregoing the majority opinion establishes a control standard in applying sec_2036 however the majority opinion never actually tells us what it means when it uses the terms control or controlled four times in the above-quoted excerptdollar_figure nonetheless under any commonly accepted meaning of those terms it is factually incorrect for the majority opinion to conclude that decedent controlled whether bflp could transform its class b wcb holdings membership units into a liquid asset exercised practical control_over bflp and retained the right to control the units transferred to bflp and that decedent’s transfer to bflp did not alter his control of the wcb holdings class b membership units transferred to bflp majority op pp after decedent and isa trust capitalized bflp which the majority opinion acknowledges was a validly created and existing partnership under minnesota law neither decedent nor 12it is not even clear whether in each of the four instances the majority opinion intends the same or a different meaning of the terms control or controlled isa trust had the same relationship to the respective wcb holdings class b membership units that they transferred to bflp decedent owned a limited_partnership_interest and isa trust owned a general_partnership interest in bflp bflp in turn owned such units transferred to it decedent as a limited_partner of bflp did not have and did not exercise control_over bflp its assets its activities or its general_partner isa trust in addition to the factual flaws in the majority opinion’s rationale that rationale is logically flawed it is a non sequitur for the majority opinion to conclude that because of decedent’s alleged ability to cause empak to redeem the empak stock owned by wcb holdings and to cause wcb holdings to redeem the wcb holdings class b membership units owned by bflp decedent controlled whether bflp could transform its class b wcb holdings membership units into a liquid asset and exercised practical control_over bflp majority op pp it also is a non sequitur for the majority opinion to conclude that any such alleged ability demonstrates the understanding of the parties involved that decedent retained the right to control the units transferred to bflp and that his transfer to bflp of his wcb holdings class b membership units did not alter his control of such units majority op pp the alleged ability of decedent to cause empak to redeem the empak stock owned by wcb holdings and to cause wcb holdings to redeem the wcb holdings class b membership units owned by bflp does not logically lead to any of the foregoing conclusions nor does any such alleged ability logically lead to the majority opinion’s holding that an implied agreement existed that allowed decedent to retain the enjoyment of the property held by bflp majority op p the majority opinion’s rationale is also legally flawed the language of sec_2036 plainly contemplates retention of an attribute of the property transferred--such as a right to income use of the property itself or a power_of_appointment with respect either to income or principal united_states v byrum u s pincite moreover the term enjoyment used in sec_2036 is not a term or art it connote s substantial present economic benefit id pincite decedent did not retain any attribute of the wcb holdings class b membership units that he transferred to bflp nor was decedent’s alleged ability to cause empak to redeem the empak stock owned by wcb holdings and to cause wcb holdings to redeem the wcb holdings class b membership units owned by bflp a substantial present economic benefit of such units any such alleged ability was not 13in order for sec_2036 to apply decedent must have inter alia made a transfer of property under which he retained for his life the possession or enjoyment of or the right to the income from the property a present benefit at all it was a speculative and contingent benefit which may or may not have been realized id pincite there simply are no circumstances surrounding decedent’s transfer of his wcb holdings class b membership units to bflp and no subsequent use of such units by decedent from which an implied agreement may be inferred that decedent retained the enjoyment of such units see 114_tc_144 sec_2036 rejects the majority opinion’s holding that decedent retained the enjoyment of the wcb holdings class b membership units that he transferred to bflp the legal flaws in the majority opinion’s rationale are not limited to its disregard of sec_2036 which as indicated above the supreme court construed according to its plain language see united_states v byrum supra pincite that rationale also ignores the principles under sec_2036 that the supreme court established in byrum and that this court has applied in other cases see eg 79_tc_1015 estate of gilman v 14it is noteworthy that any speculative and contingent future benefit ie diversification of bflp’s assets that decedent might have received from his alleged ability to cause empak to redeem the empak stock owned by wcb holdings and to cause wcb holdings to redeem the wcb holdings class b membership units owned by bflp was substantially more tenuous than the contingent and speculative future_benefits that mr byrum might have received from his power to liquidate or merge the corporations involved in 408_us_125 commissioner 65_tc_296 affd per curiam 547_f2d_32 2d cir in byrum the decedent milliken c byrum mr byrum transferred to an irrevocable_trust that he created shares of stock in each of three closely held corporations prior to the transfer mr byrum owned at least percent of the outstanding_stock of each corporation the beneficiaries of the trust that mr byrum created were his children or in the event of their death before termination of the trust their surviving children the trust instrument specified that there was to be a corporate trustee and mr byrum designated an independent corporation as sole trustee the trust instrument vested in the trustee broad and detailed powers with respect to the control and management of the trust property such powers of the trustee were exercisable in the trustee’s sole discretion subject_to the following rights reserved by mr byrum to vote the shares of unlisted stock held in the trust to disapprove the sale or transfer of any trust assets including the shares transferred to the trust to approve investments and reinvestments and to remove the trustee and to designate another corporate trustee to serve as successor trustee united_states v byrum supra pincite the government’s principal argument in byrum was that by retaining voting control_over the corporations whose stock he transferred to the trust which the government maintained gave him inter alia control_over the dividend policy of such corporations mr byrum retained the right under sec_2036 to designate the persons who were to enjoy the income from the transferred property id pincite the government’s alternative argument was that by retaining voting control_over the corporations whose stock he transferred to the trust which gave him inter alia the power to determine whether and when such corporations would be liquidated or merged mr byrum retained under sec_2036 the enjoyment of the transferred property id pincite the supreme court rejected the government’s principal argument under sec_2036 and its alternative argument under sec_2036 both of which were based on a control standard advanced by the government in rejecting the government’s arguments the supreme court expressly rejected the use of a control standard as the basis per se in applying sec_2036 the supreme court concluded the control rationale urged by the government would create a standard--not specified in the statute-- so vague and amorphous as to be impossible of ascertainment in many instances the government uses the terms control and controlling stockholder as if they were words of art with a fixed and ascertainable meaning in fact the concept of control is a nebulous one although in this case byrum possessed voting control of the three corporations in view of his being able to vote more than of the stock in each the concept is too variable and imprecise to constitute the basis per se for imposing tax_liability under sec_2036 id pincite ndollar_figure and n the majority opinion’s reliance on a control standard in applying sec_2036 flies in the face of the supreme court’s rejection of such a standarddollar_figure id the control standard in the majority opinion’s rationale like the government’s control standard in byrum is too variable and imprecise to constitute the basis per se id pincite n in applying sec_2036dollar_figure not only does the majority opinion’s rationale fly in the face of the supreme court’s rejection in 408_us_125 of a control standard under sec_2036 that rationale also flies in the face of other principles under sec_2036 that the supreme court established in byrum 15under the majority opinion’s control standard because of decedent’s alleged ability to cause empak to redeem the empak stock owned by wcb holdings and to cause wcb holdings to redeem the wcb holdings class b membership units owned by bflp dece- dent controlled whether bflp could transform its class b wcb holdings membership units into a liquid asset exercised practical control_over bflp and retained the right to control the units transferred to bflp and his transfer to bflp of his wcb holdings class b membership units did not alter his control of such units majority op pp consequently according to the majority opinion an implied agreement existed that allowed decedent to retain the enjoyment of the property held by bflp majority op p 16as discussed above we do not even know because the majority opinion never tells us what it intends by the terms control and controlled that appear in the majority opinion’s rationale including those set forth in the following excerpt from the supreme court’s rejection of the government’s arguments in that case at the outset we observe that this court has never held that trust property must be included in a settlor’s gross_estate solely because the settlor retained the power to manage trust assets the term right certainly when used in a tax statute must be given its normal and customary meaning it connotes an ascertainable and legally enforceable power here the right ascribed to byrum was the power to use his majority position and influence over the corporate directors to regulate the flow of dividends to the trust that right was neither ascertainable nor legally enforceable and hence was not a right in any normal sense of that term byrum did retain the legal right to vote shares held by the trust and to veto investments and reinvestments but the corporate trustee alone not byrum had the right to pay out or withhold income and thereby to designate who among the beneficiaries enjoyed such income whatever power byrum may have possessed with respect to the flow of income into the trust was derived not from an enforceable legal right specified in the trust instrument but from the fact that he could elect a majority of the directors of the three corporations the power to elect the directors conferred no legal right to command them to pay or not to pay dividends a majority shareholder has a fiduciary duty not to misuse his power by promoting his personal interests at the expense of corporate interests moreover the directors also have a fiduciary duty to promote the interests of the corporation their the corporate directors’ responsibilities were to all stockholders and were enforceable according to legal standards entirely unrelated to the needs of the trust or to byrum’s desires with respect thereto the government seeks to equate the de_facto position of a controlling stockholder with the legally enforceable right specified by the statute retention of corporate control through the right to vote the shares is said to be tantamount to the power to accumulate income in the trust the government goes on to assert that t hrough exercise of that retained power byrum could increase or decrease corporate dividends and thereby shift or defer the beneficial_enjoyment of trust income this approach seems to us not only to depart from the specific statutory language but also to misconceive the realities of corporate life we conclude that byrum did not have an unconstrained de_facto power to regulate the flow of dividends to the trust much less the right to designate who was to enjoy the income from trust property his ability to affect but not control trust income was a qualitatively different power from that of the settlor in united_states v o’malley u s who had a specific and enforceable right set forth in the controlling trust instrument to control the income paid to the beneficiaries even had byrum managed to flood the trust with income he had no way of compelling the trustee to pay it out rather than accumulate it nor could he prevent the trustee from making payments from other trust assets it is well settled that the terms enjoy and enjoyment as used in various estate_tax statutes are not terms of art but connote substantial present economic benefit rather than technical vesting of title or estates the statutory language of sec_2036 plainly contemplates retention of an attribute of the property transferred--such as a right to income use of the property itself or a power_of_appointment with respect either to income or principal even if byrum had transferred a majority of the stock but had retained voting control he would not have retained substantial present economic benefit the government points to the retention of two benefits the first of these the power to liquidate or merge is not a present benefit rather it is a speculative and contingent benefit which may or may not be realized united_states v byrum u s pincite fn refs omitted the supreme court teaches us in 408_us_125 that sec_2036 and sec_2036 does not apply to a transfer by an individual to an irrevocable_trust of shares of stock in certain corporations in which the transferor owned stock where such ownership gave the transferor the ability inter alia to liquidate or merge such corporations and where the powers of the independent_trustee of such trust were subject_to the following rights expressly reserved by the transferor to vote the shares of unlisted stock held in the trust to disapprove the sale or transfer of any trust 17after the supreme court decided 408_us_125 congress enacted sec_2036 which is applicable to transfers made after date sec_2036 expands the meaning of the phrase retained enjoyment of the transferred property for purposes of sec_2036 however sec_2036 is expressly limited to the retained right to vote shares of stock of a controlled_corporation as defined in sec_2036 and has no application to decedent’s transfer to bflp of his nonvoting wcb holdings class b membership units thus the effect of byrum on the instant case is unchanged by the enactment of sec_2036 see revrul_81_15 1981_1_cb_457 where the internal_revenue_service in reliance on the legislative_history of sec_2036 acknowledged that the effect of byrum is not changed by the enactment of sec_2036 in the case of a transfer of nonvoting_stock assets including the shares transferred to the trust to approve investments and reinvestments and to remove the trustee and to designate another corporate trustee to serve as successor trustee id pincite a fortiori under the principles that the supreme court established in united_states v byrum supra even if in the instant case decedent had the ability to cause empak to redeem the empak stock owned by wcb holdings and to cause wcb holdings to redeem the wcb holdings class b membership units owned by bflp any such ability does not demonstrate and did not result in decedent’s retention of the enjoyment of the wcb holdings class b membership units that he transferred to bflp within the meaning of sec_2036dollar_figure in reaching a contrary holding 18although there are factual differences between united_states v byrum supra and the instant case those differences have no significance for purposes of determining whether sec_2036 applies to decedent’s transfer to bflp of his wcb holdings class b membership units in fact many of those differences strengthen the estate’s position in the instant case for example in byrum mr byrum expressly reserved the rights inter alia to disapprove the sale or transfer of any trust assets including the shares transferred to the trust to approve investments and reinvestments of the trust and to remove the trustee and designate another corporate trustee to serve as successor trustee id pincite in contrast decedent in the instant case reserved no such rights or any other rights with respect to bflp bflp’s assets or isa trust bflp’s general_partner moreover any suggestion that the principles announced by the supreme court in united_states v byrum supra are limited to trusts and do not apply to other types of entities such as limited_partnerships like bflp is unfounded and disregards the continued the majority opinion loses sight of or chooses to disregard the fact that any such ability is qualitatively different from the retention of the enjoyment ie substantial present economic benefit id pincite of the wcb holdings class b units that he transferred to bflp see id pincite in this connection assuming arguendo the propriety of the majority opinion’s conclusions that decedent had the ability to cause empak to redeem the empak stock owned by wcb holdings and to cause wcb holdings to redeem the wcb holdings class b membership units owned by bflp any such ability does not demonstrate and did not result in the retention by decedent of the right to compel bflp or isa trust the general_partner of bflp to distribute such units to or on behalf of decedent or otherwise to permit decedent to have substantial present economic benefit of such units the majority opinion not only fails to apply section continued respective fiduciary duties of the partners of a partnership to each other and to the partnership discussed below in fact respondent has acknowledged in inter alia certain private letter rulings that those principles apply to limited_partnerships see eg priv ltr rul date priv ltr rul date priv ltr rul date although private letter rulings have no precedential effect see sec_6110 they are an instructive tool 283_f3d_939 n 8th cir and do reveal the interpretation put upon the statute by the agency charged with the responsibility of administering the revenue laws 369_us_672 see also 224_f3d_874 8th cir affg in part and revg in part 112_tc_89 a and principles under sec_2036 that the supreme count established in united_states v byrum supra it also fails to apply principles established by minnesota law regarding the fiduciary duties of the partners of partnerships and the trustees of trusts which the majority opinion acknowledges existdollar_figure this is evidenced by the following passage from the majority opinion’s rationale the estate’s argument that the general partner’s fiduciary duties prevents a finding of an implied agreement is overcome by the lack of activity following bflp’s formation and bflp’s failure to perform any meaningful functions as an entity we conclude that decedent’s transfer to bflp for a 99-percent ownership_interest in the partnership did not alter his control of the wcb holdings class b membership units transferred to bflp 19the majority opinion acknowledges under minnesota law the relationship of partners is fiduciary in character and each partner owes the other partners the highest degree of integrity loyalty and good_faith prince v sonnesyn minn margeson v margeson n w 2d minn ct app in a limited_partnership a general_partner can be liable to the limited partners for breach of fiduciary duty minn stat ann sec 322adollar_figure west see also minn stat ann sec dollar_figure west repealed by laws ch art sec_68 effective date but replaced by minn stat ann secs 323a and 323a effective date west in addition the isa trust trustees owed fiduciary duties to its beneficiaries see minn stat ann sec_501bdollar_figure west supp repealed by laws ch sec eff date replaced by minn stat ann sec_501b effective date west supp minn stat ann sec_501bdollar_figure west majority op p note majority op pp fn ref omitted the majority opinion cites nothing in minnesota law that supports the above-quoted conclusions irrespective of any lack of activity following bflp’s formation and any failure by bflp to perform any meaningful functions majority op pp isa trust as the general_partner of bflp owed fiduciary duties to decedent and decedent as a limited_partner of bflp owed fiduciary duties to isa trust majority op p note isa trust as the general_partner of bflp and decedent as a limited_partner of bflp also owed fiduciary duties to bflp margeson v margeson n w 2d minn ct app in addition the trustees of isa trust owed fiduciary duties to the beneficiaries of that trust majority op p note the majority opinion points to nothing in minnesota law that relieved decedent isa trust and its trustees of their respective fiduciary duties because of bflp’s lack of activity or failure to perform any meaningful functions during decedent’s lifetime majority op pp isa trust and decedent would be breaching their respective fiduciary duties to each other and to bflp and the trustees of isa trust would be breaching their fiduciary duties to the beneficiaries of that trust if they were to allow decedent to retain as the majority opinion concludes he did control_over bflp and control_over the units transferred to bflp majority op p and if as the majority opinion also concludes decedent’s transfer to bflp for a 99-percent ownership_interest in that partnership did not alter his control of such units majority op p in conclusion the majority opinion is wrong in holding and sec_2036 and 408_us_125 reject the majority opinion’s holdings that an implied agreement existed that allowed decedent to retain enjoyment of the property held by bflp majority op p within the meaning of sec_2036 and that that section applies to decedent’s transfer to bflp of his wcb holdings class b membership units wells and foley jj agree with this concurring in part and dissenting in part opinion
